 

STOCK PURCHASE AGREEMENT

 

AGREEMENT (the "Agreement"), dated as of November 6, 2006, by and among Murray
United Development Corp., a Delaware corporation ("Buyer"), American Metal
Technology Group, a Nevada corporation ("Company") and the stockholders of the
Company listed on Exhibit “A”, who collectively own one hundred percent (100%)
of the issued and outstanding Common Stock of Company (“Sellers”). Unless
explicitly stated otherwise, wherever the term “Company” is used in this
Agreement, it shall be deemed to be inclusive of all subsidiaries of the
Company, including, but not limited to, Beijing Tong Yuan Heng Feng Technology
Co., Ltd. and American Metal Technology (Lang Fang) Co., Ltd. (jointly, the
“Subsidiaries”).

 

WHEREAS, Sellers and the Boards of Directors of Buyer and Company deem it
advisable and in the best interests of each corporation and its respective
stockholders that Buyer acquire Company in order to advance the long-term
business interests of Buyer and Company and Sellers’ financial interests;

 

WHEREAS, Buyer’s acquisition of Company shall be effected by the terms of this
Agreement through a transaction in which Sellers will become stockholders of
Buyer (the "Transaction");

 

WHEREAS, for Federal income tax purposes, it is intended that the Transaction
shall qualify as a reorganization within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the "Code"); and

 

WHEREAS, for accounting purposes, it is intended that the Transaction shall be
accounted for as a reverse takeover;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, the
parties agree as follows:

 

ARTICLE I

ACQUISITION

Section 1.01 Stock Purchase Transactions. In accordance with the terms described
herein, Buyer will acquire Company in a two step process. In the first
transaction, Buyer shall acquire an agreed percentage of Company in an equity
only investment as described in Section 1.02 below (the “Investment”). Buyer
will acquire one hundred percent (100%) of Company upon the completion of the
transaction set forth in Section 1.03 (the “Closing”) and the completion of a US
GAAP audit of Company’s financial statements as required by the Securities

 

1

 

 


--------------------------------------------------------------------------------



 

and Exchange Commission (the “SEC”) in a reverse takeover transaction. The two
step transactions shall be collectively referred to as the “Transactions”.

 

Section 1.02 The Investment. Upon the expiration of the Buyer Due Diligence
Period set forth in Section 7.02(c), Buyer shall issue 20,000,000 shares of its
common stock to Company in exchange for Company issuing 180,254 shares of its
common stock to Buyer (a 1.75% equity ownership in Company). If the Transaction
fails to close for any reason pursuant to this Agreement, the Investment shall
be rescinded;

 

The pro-forma capitalization of Buyer and Company following the Investment shall
be as listed in the following table:

 

Buyer: Fully Diluted (including Outstanding Warrants, Options and Rights)

 

Buyer Common

% Ownership

Number of Shares

Buyer shareholders

80.71%

173,252,434

Buyer Outstanding Options

9.97%

21,398,000

Sellers

9.32%

20,000,000

 

 

 

Totals

100%

214,650,434

 

 

 

Company: Fully Diluted (including Warrants, Options and Rights)

 

 

 

 

 

Company Common

% Ownership

Number of Shares

Sellers

98.25%

10,120,000

Buyer

1.75%

180,254

 

 

 

Totals

100%

10,300,254

 

 

 

 

Section 1.03 Closing. Subject to the terms and conditions stated in this
Section, Buyer shall issue 1,193,295,563 shares to Sellers and the consultants
of Company in order to complete the Closing upon the presentation of US GAAP
audited financial statements by Company. In connection with the Transaction, the
180,254 shares of Company common stock which the Buyer received pursuant to the
Investment shall be surrendered to the Company for cancellation, and the Sellers
shall exchange their 10,120,000 shares of Company common stock for 1,122,388,263
shares of Buyer common stock on a pro rata basis. If a Seller held X shares of
Company common stock prior to the Closing, he or she shall receive
(1,122,388,263 * X) / (10,120,000) = (110.907931 * X) shares of Buyer common
stock, rounded up. It is anticipated that following the Closing, Buyer will
change its name to American Metal Technology Group or such other name as shall
be recommended by the Buyer Board (as it is comprised following the
Transaction). In connection with the Closing, Buyer will issue 10,000,000 shares
to Mr. Anthony Campo in partial consideration of his cancellation of all debt
owed to him by Buyer (currently approximately $900,000) as stated in Section
1.03.1 below.

 

 

 

2

 

 


--------------------------------------------------------------------------------



 

 

 

 

1.03.1     The pro-forma capitalization of Buyer following the Transaction will
be as listed in the following table and further detailed below:

 

Buyer Common

% Ownership

Number of Shares

Existing Buyer shareholders

12.22%

173,252,434

Buyer Outstanding Options

1.51%

21,398,000

Sellers and Company consultants

85.57%

1,213,295,563

Anthony Campo

0.71%

10,000,000

Totals

100.00%

1,417,945,997

 

 

i.

Common –1,396,547,997 shares issued and outstanding as follows:

1.

Sellers – 1,142,388,263 shares (80.57% of the total issued and outstanding
shares of common stock on a fully diluted basis). Company consultants-
70,907,300 shares (5% of the total issued and outstanding shares of common stock
on a fully diluted basis), to be issued concurrently with the Closing pursuant
to the Advisory Agreement between Company and its consultants.

 

2.

The existing Buyer Shareholders –173,252,434 shares (12.22% of the total issued
and outstanding shares of common stock on a fully diluted basis).

 

3.

Anthony Campo – 10,000,000 shares (0.71% of total issued and outstanding shares
of common stock on a fully diluted basis), to be issued concurrently with the
Closing pursuant to Section 1.03.1 of this Agreement.

 

 

ii.

Options, Warrants and Rights - 21,398,000 shares (1.51% of the total issued and
outstanding shares of common stock on a fully diluted basis) outstanding as
follows:

 

1.

Option held by Dwight Foster to purchase 6,000,000 shares at $.02 per share
which expire April 11, 2012.

2.

Warrants to purchase 14,898,000 shares at $0.15 per share which expire on March
11, 2007.

3.

Underwriter warrants to purchase 500,000 shares at $0.225 per share which expire
on March 11, 2007.

4.

Rights held by William Johnson and George Johnson to each acquire 100,000 shares
per their Consulting Agreements. These

 

3

 

 


--------------------------------------------------------------------------------



 

Consulting Agreements shall be terminated by Buyer prior to the Closing, and
these rights to acquire shares shall expire upon the termination of the
respective Consulting Agreements.

 

 

iii.

  Preferred – 100,000,000 authorized; none outstanding

 

iv.

Liabilities – Buyer shall not have any debts (Mr. Campo shall cancel all debt
owned to him by Buyer at Closing), liabilities and adverse claims against it at
Closing, except for the then outstanding fees and expenses incurred by Buyer in
connection with the Transaction, including, but not limited to, the reasonable
fees and expenses of legal counsel for Buyer; transfer agent fees and expenses;
costs in connection with mailings to Buyer shareholders; and directly related
accounting fees and expenses. Concurrently, Buyer shall issue 10,000,000 shares
to Mr. Campo in partial consideration of the cancellation of the Company’s
indebtedness to him.

 

v.

Existing Buyer patents, other intellectual property and related equipment shall
be transferred to Mr. Campo, also in partial consideration of the cancellation
of the Company’s indebtedness to him as specified in Section 1.03.1.iv, which,
together with the 10,000,000 shares to be issued to Mr. Campo as specified in
Section 1.03.1.iv, represents the full consideration of the cancellation of the
Company’s indebtedness to him.

 

Section 1.04 Increase in Authorized Capital Stock. Prior to the Closing, Buyer
will amend its Certificate of Incorporation to increase its authorized common
stock to one billion five hundred million (1,500,000,000) shares, par value
$.0001 per share, and to authorize the issuance of up to one hundred million
(100,000,000) shares of preferred stock, par value $.0001 per share. The
amendment will provide that such preferred shares may be issued from time to
time in one or more series with such rights, designations, limitations and other
terms as may be determined by the Board of Directors in the resolution
authorizing each such series. It will also provide that the Board will be
expressly authorized to increase or decrease (but not below the number of shares
of such series then outstanding) the number of shares of any series prior or
subsequent to the issuance of shares in that series. Upon any such decrease, the
preferred shares so decreased shall be returned to authorized but unissued
preferred shares.

 

Section 1.05 Closing. The Closing shall be defined as Buyer acquiring one
hundred percent (100%) of Company, and the date of such Closing shall be
referred to herein as the “Closing Date”. Immediately prior to the Closing,
Buyer shall have no securities (debt, equity, or other) issued and outstanding
other than: (a) 193,252,434 shares of common stock and (b) warrants, options and
rights to acquire not more than 21,398,000 shares of Buyer common stock. In
addition, upon the Transaction, Buyer’s existing officers and directors shall
resign in favor of officers and directors to be designated by Company.

 

Section 1.06 Effective Time of the Transaction. Subject to the provisions of
this Agreement, articles of share exchange in such form as shall be required by
the relevant

 

4

 

 


--------------------------------------------------------------------------------



 

provisions of the Nevada Revised Statutes ("NRS") (the "Articles of Share
Exchange") shall be duly prepared, executed and acknowledged by the Buyer and
thereafter delivered to the Nevada Secretary of State, for filing, as provided
in the NRS, as soon as practicable on or after the Closing Date. The Transaction
shall become effective upon the filing of the Articles of Share Exchange with
the Nevada Secretary of State or at such time thereafter as shall be provided in
the Articles of Share Exchange (the "Effective Time").

Section 1.07 Effects of the Transaction. At the Effective Time (i) Buyer shall
own one hundred percent (100%) of Company, (ii) Company shall be a wholly-owned
subsidiary of Buyer, (iii) the Articles of Incorporation of Buyer immediately
prior to the Effective Time shall remain the Articles of Incorporation of Buyer,
except that the name of the corporation set forth therein shall be changed to
the name of Company, and (iv) the Bylaws of the Buyer as in effect immediately
prior to the Effective Time shall remain the Bylaws of Buyer, except that the
name of the corporation set forth therein shall be changed to the name of
Company.

 

Section 1.08 Directors of Buyer. Upon the Effective Time, the directors of the
Buyer shall resign, and the directors of the Company immediately prior to the
Effective Time shall serve as the directors of Buyer, to serve until the next
annual meeting of the shareholders of Buyer, or until their resignation or
removal or the election or appointment of their successors in the manner
provided by Buyer's charter documents and applicable law.

 

ARTICLE II

CONVERSION OF SECURITIES

Section 2.01 Conversion of Capital Stock. As of the Effective Time, by virtue of
the Transaction:

(a)         Outstanding Capital Stock of Company. Each of the Sellers shall
exchange all of his or her issued and outstanding shares of the capital stock of
Company for fully paid and nonassessable shares of Common Stock of Buyer. No
fractional shares of Buyer shall be issued; if a Seller is due to be issued a
fraction of a share of Buyer pursuant to this Agreement, such Seller shall
receive a whole share of Buyer instead of such fractional share.

(b)         Preservation of Treasury Stock and Company-Owned Stock. All shares
of Common Stock of Company, $.001 par value ("Company Common Stock"), which are
not issued and outstanding shall be unaffected by the Transaction. All shares of
Common Stock, $.0001 par value per share, of Buyer ("Buyer Common Stock") owned
by Company, if any, shall be unaffected by the Transaction.

Section 2.02 Exchange of Certificates. The procedures for exchanging outstanding
shares of Company Common Stock for Buyer Common Stock pursuant to the
Transaction are as follows:

 

(a)

Exchange Agent. As of the Effective Time, Buyer shall deposit with a bank or

 

5

 

 


--------------------------------------------------------------------------------



 

trust company designated by Buyer and Company (the "Exchange Agent"), for the
benefit of Sellers, for exchange in accordance with this Section 2.02 through
the Exchange Agent, certificates representing the shares of Buyer Common Stock.

 

(b)         Exchange Procedures. As soon as is reasonably practicable after the
Effective Time, the Exchange Agent shall mail to each holder of record of a
certificate or certificates which immediately prior to the Effective Time
represented outstanding shares of Company Common Stock (the "Certificates"),
which, pursuant to Section 2.01, shall be exchanged for shares of Buyer Common
Stock: (i) a letter of transmittal (which shall specify that delivery shall be
effected, and risk of loss and title to the Certificates shall pass, only upon
delivery of the Certificates to the Exchange Agent and shall be in such form and
have such other provisions as Buyer and Company may reasonably specify) and (ii)
instructions for effecting the surrender of the Certificates in exchange for
certificates representing shares of Buyer Common Stock. Upon surrender of a
Certificate for cancellation to the Exchange Agent or to such other agent or
agents as may be appointed by Buyer and Company, together with such letter of
transmittal, duly executed, the holder of such Certificate shall be entitled to
receive in exchange therefore a certificate representing that number of whole
shares of Buyer Common Stock which such holder has the right to receive pursuant
to the provisions of this Agreement, and the Certificate so surrendered shall
immediately be cancelled. In the event of a transfer of ownership of Company
Common Stock which is not registered in the transfer records of Company, a
certificate representing the proper number of shares of Buyer Common Stock may
be issued to a transferee if the Certificate representing such Company Common
Stock is presented to the Exchange Agent, accompanied by all documents required
to evidence and effect such transfer and by evidence that any applicable stock
transfer taxes have been paid. Until surrendered as contemplated by this Section
2.02, each Certificate shall be deemed at any time after the Effective Time to
represent only the right to receive upon such surrender the certificate
representing shares of Buyer Common Stock.

 

(c)         Distributions with Respect to Unexchanged Shares. No dividends or
other distributions declared or made after the Effective Time with respect to
Buyer Common Stock with a record date after the Effective Time shall be paid to
the holder of any unsurrendered Certificate with respect to the shares of Buyer
Common Stock represented thereby until the holder of record of such Certificate
shall surrender such Certificate. Subject to the effect of applicable laws,
following surrender of any such Certificate, there shall be paid to the record
holder of the certificates representing whole shares of Buyer Common Stock
issued in exchange therefor, without interest, at the appropriate payment date,
the amount of dividends or other distributions with a record date after the
Effective Time but prior to surrender and a payment date subsequent to surrender
payable with respect to such whole shares of Buyer Common Stock.

 

(d)         No Further Ownership Rights in Company Common Stock. All shares of
Buyer Common Stock issued upon the surrender for exchange of Certificates in
accordance with the terms hereof shall be deemed to have been issued in full
satisfaction of all rights pertaining to such shares of Company Common Stock.
If, after the Effective Time, Certificates are presented to Buyer for any
reason, they shall be cancelled and exchanged as provided in this Section 2.02.

 

6

 

 


--------------------------------------------------------------------------------



 

 

(e)         No Fractional Shares. No certificate or scrip representing
fractional shares of Buyer Common Stock shall be issued upon the surrender for
exchange of Certificates.

 

(f)          No Liability. Neither Buyer nor Company shall be liable to any
holder of shares of Company Common Stock or Buyer Common Stock, as the case may
be, for such shares (or dividends or distributions with respect thereto)
delivered to a public official pursuant to any applicable abandoned property,
escheat or similar law.

 

(g)         Withholding Rights. Buyer shall be entitled to deduct and withhold
from the consideration otherwise payable pursuant to this Agreement to any
holder of shares of Company Common Stock such amounts as it is required to
deduct and withhold with respect to the making of such payment under the Code,
or any provision of state, local or foreign tax law. To the extent that amounts
are so withheld by Buyer, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the holder of the shares of
Company Common Stock in respect of which such deduction and withholding was made
by Buyer.

 

(h)        Lost Certificates. If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such Certificate to be lost, stolen or destroyed and, if required by Buyer, the
posting by such person of a bond in such reasonable amount as Buyer may direct
as indemnity against any claim that may be made against it with respect to such
Certificate, the Exchange Agent will issue in exchange for such lost, stolen or
destroyed Certificate the shares of Buyer Common Stock and any cash in lieu of
fractional shares, and unpaid dividends and distributions on shares of Buyer
Common Stock deliverable in respect thereof pursuant to this Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF COMPANY

Company represents and warrants to Buyer that the statements contained in this
Article III are true and correct except as set forth in the disclosure schedule
delivered by Company to Buyer on or before the date of this Agreement (the
"Company Disclosure Schedule"). The Company Disclosure Schedule shall be
arranged in sections and paragraphs corresponding to the numbered and lettered
sections and paragraphs contained in this Article III. The representations and
warranties made by the Company in this Article III are deemed to be on behalf
of, and inclusive of, the Company and the Subsidiaries, unless explicitly stated
otherwise.

 

Section 3.01 Organization of Company. Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, has all requisite corporate power to own, lease and operate its
property and to carry on its business as now being conducted and as proposed to
be conducted, and is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the failure to be so qualified
would have a Company Material Adverse Effect (as defined below). Except as set

 

7

 

 


--------------------------------------------------------------------------------



 

forth in Schedule 3.01 of the Company Disclosure Schedule, Company does not,
directly or indirectly, own any equity or similar interest in, or any interest
convertible into or exchangeable or exercisable for, any corporation,
partnership, joint venture or other business association or entity, excluding
securities in any publicly traded company held for investment by Company and
comprising less than five percent (5%) of the outstanding stock of such company.
For purposes of this Agreement, the term "Company Material Adverse Effect" means
any effect that is, or would reasonably be expected to be, materially adverse to
the financial condition, results of operations, cash flows, business or
properties of Company, with the standard of “materially adverse” being an
adverse change of more than ten percent (10%) in one or more of those items, or
in one or more financial measures, such as assets, revenues or expenses, when
calculated in the aggregate.

 

Section 3.02 Company Capital Structure.

 

(a)          The authorized capital stock of Company consists of 25,000,000
shares of Company Common Stock, $.001 par value, As of the date of this
Agreement, 10,120,000 shares of Company Common Stock were issued and
outstanding, all of which are validly issued, fully paid and non assessable.
There are no obligations, contingent or otherwise, of Company to repurchase,
redeem or otherwise acquire any shares of Company Common Stock.

 

(b)         Except for Company’s Common Stock described in subparagraph (a)
above, there are no equity securities of any class of Company or any security
exchangeable into or exercisable for such equity securities, issued, reserved
for issuance or outstanding. Except as disclosed in Section 3.02 of the Company
Disclosure Schedule, there are no options, warrants, equity securities, calls,
rights, commitments or agreements of any character to which Company is a party
or by which it is bound obligating Company to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock of Company
or obligating Company to grant, extend, accelerate the vesting of or enter into
any such option, warrant, equity security, call, right, commitment or agreement.
To the best knowledge of Company, there are no voting trusts, proxies or other
voting agreements or understandings with respect to the shares of capital stock
of Company.

 

(c)        The individuals and/or entities set forth on Exhibit “A”, which is
annexed to, and made a part of, this Agreement, are the stockholders of record
of the Company, and each of them holds the number of shares of the Company as is
set forth in such Exhibit.

 

Section 3.03 Authority; No Conflict; Required Filings and Consents.

 

(a)         Company has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement by Company have been duly
authorized by all necessary corporate action on the part of Company, subject
only to the approval of the Transaction by Company's stockholders under the laws
of the State of Nevada. This Agreement has been duly executed and delivered by
Company and constitutes the valid and binding obligation of Company, enforceable
in accordance with its terms, subject to bankruptcy, insolvency,

 

8

 

 


--------------------------------------------------------------------------------



 

fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights and to general equity
principles.

 

(b)         The execution and delivery of this Agreement by Company does not,
and the consummation of the transactions contemplated by this Agreement will
not, (i) conflict with, or result in any violation or breach of, any provision
of the Articles of Incorporation or Bylaws of Company, each as amended to date,
(ii) result in any violation or breach of, or constitute (with or without notice
or lapse of time, or both) a default (or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any material benefit)
under, or require a consent or waiver under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, contract or other
agreement, instrument or obligation to which Company is a party or by which it
or any of its properties or assets may be bound, or (iii) conflict with or
violate any permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Company or any of its
properties or assets, except in the case of clauses (ii) and (iii) for any such
conflicts, violations, breaches, defaults, terminations, cancellations,
accelerations or losses which are not, individually or in the aggregate,
reasonably likely to have a Company Material Adverse Effect.

 

(c)          No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality ("Governmental Entity"),
including, but not limited to, the federal government of China, any agency
thereof or any local Chinese government, is required by or with respect to
Company in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, except (i) the filing of
the Articles of Share Exchange with the State of Nevada, (ii) the filing of a
Form 8-K with the SEC in accordance with the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), (iii) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable state securities laws and the laws of any foreign country, and (iv)
such other consents, authorizations, filings, approvals and registrations which,
if not obtained or made, would not be reasonably likely to have a Company
Material Adverse Effect.

 

Section 3.04 Financial Statements. The Company shall deliver to Buyer the
unaudited balance sheets of the Company for the years ending on December 31,
2004 and December 31, 2005, and for the quarters ending on March 31, 2006 and
June 30, 2006, and the related statements of income, retained earnings and cash
flows of the Company for the periods then ended, together with the notes to such
financial statements (the “Company Financial Statements”), and by November 30,
2006, shall provide such financial statements for the quarter ending September
30, 2006. The Company Financial Statements shall be included in the Company
Disclosure Schedule. The Company Financial Statements shall fairly present the
financial condition of the Company as of the respective dates thereof in
accordance with U.S. generally accepted accounting principles ("GAAP")
consistently applied throughout the periods involved.

 

Before the Closing, the Company shall provide Buyer with audited financial
statements

 

9

 

 


--------------------------------------------------------------------------------



 

for the years ending on December 31, 2004 and December 31, 2005, which financial
statements shall be suitable or readily adaptable for incorporation in any
registration statements, prospectuses or annual reports which Buyer may file
with the SEC pursuant to the Securities Act of 1933, as amended (the “Securities
Act”), and the Exchange Act. The audited balance sheet of Company as of December
31, 2005, or otherwise the most recent audited balance sheet of Company which is
provided to Buyer, is referred to herein as the "Company Balance Sheet."

 

Section 3.05 No Undisclosed Liabilities. Except as set forth in Schedule 3.05 of
the Company Disclosure Schedule, and except for normal or recurring liabilities
incurred since June 30, 2006 in the ordinary course of business consistent with
past practices, Company does not have any liabilities, either accrued,
contingent or otherwise (whether or not required to be reflected in financial
statements in accordance with GAAP), and whether due or to become due, which
individually or in the aggregate are reasonably likely to have a Company
Material Adverse Effect.

 

Section 3.06 Absence of Certain Changes or Events. Except as disclosed in
Section 3.06 of the Company Disclosure Schedule, from and after the date of the
Company Balance Sheet, Company has conducted its businesses only in the ordinary
course and in a manner consistent with past practice and, during such period,
there has not been (i) any material adverse change in the financial condition,
results of operations, cash flows, business or properties, subject to the last
sentence of this Section 3.06 (a "Material Adverse Change") of Company (other
than changes that are the effect or result of economic factors affecting the
economy as a whole) or any development or combination of developments of which
the management of Company is aware that, individually or in the aggregate, has
had, or is reasonably likely to have, a Company Material Adverse Effect (other
than economic factors affecting the economy as a whole); (ii) any damage,
destruction or loss (whether or not covered by insurance) with respect to
Company having a Company Material Adverse Effect; (iii) any material change by
Company in its accounting methods, principles or practices to which Buyer has
not previously consented in writing; (iv) any revaluation by Company of any of
its assets having a Company Material Adverse Effect; or (v) any other action or
event that would have required the consent of Buyer pursuant to Section 5.01 of
this Agreement had such action or event occurred after the date of this
Agreement and that, in the case of this clause (v), individually or in the
aggregate, has had or is reasonably likely to have a Company Material Adverse
Effect. Notwithstanding the foregoing, the failure of Company or Buyer to
achieve any level of revenue and earnings at any time shall not of itself
constitute a Material Adverse Change of Company or Buyer, as the case may be.

 

Section 3.07 Taxes.

 

(a)         For the purposes of this Agreement, a "Tax" or, collectively,
"Taxes" means any and all material federal, state, local and foreign taxes,
assessments and other governmental charges, duties, impositions and liabilities,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, gains,
franchise, withholding, payroll, recapture, employment, excise, unemployment
insurance, social security, business license, occupation, business organization,
stamp, environmental and property taxes, together with all interest, penalties
and additions imposed

 

10

 

 


--------------------------------------------------------------------------------



 

with respect to such amounts. "Tax Returns" means all reports, returns,
declarations, statements or other information required to be supplied to a
taxing authority in connection with Taxes.

 

(b)         Except as set forth in Section 3.07 of the Company Disclosure
Schedule, Company has filed all Tax Returns that it was or will be required to
file, and all such Tax Returns were or will be correct and complete. Company has
paid all Taxes (whether or not shown on such Tax Returns) that were due and
payable. Any unpaid Taxes of Company for tax periods through the date of the
Company Balance Sheet do not exceed the accruals and reserves for Taxes set
forth on the Company Balance Sheet (exclusive of any accruals for "deferred
taxes" or similar items that reflect timing differences between Tax and
financial accounting principles). The unpaid Taxes of Company for tax periods
from the date of the Company Balance Sheet through the Closing Date are
attributable solely to the conduct of its businesses in the ordinary course and
in a manner consistent with past practices. All Taxes that Company is or was
required by law to withhold or collect have been duly withheld or collected and,
to the extent required, have been paid to the proper Governmental Entity. Each
of the representations contained in this Section 3.07(b) shall be limited in its
application to items which are reasonably likely, individually or in the
aggregate, to have a Company Material Adverse Effect.

 

(c)         No examination or audit by any Governmental Entity of any Tax Return
of Company is currently in progress or, to the knowledge of Company, threatened
or contemplated, in each case, which involve claims that individually or in the
aggregate are reasonably likely to have a Company Material Adverse Effect.
Company has not been informed by any jurisdiction that the jurisdiction believes
that Company was required to file any Tax Return that was not filed which
failure or failures individually, or in the aggregate, are reasonably likely to
have a Company Material Adverse Effect.

 

(d)         Company has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(l)(A)(ii) of the Code.

 

(e)

Company is not a party to any Tax allocation or sharing agreement.

 

(f)          Company does not have any material liability for Taxes of any
person (other than Company (under Treasury Regulation Section 1.1502-6 or any
similar provision of state, local or foreign law)), as a transferee or
successor, by contract, or otherwise.

 

Section 3.08 Properties. Except as set forth in Section 3.08 of the Company
Disclosure Schedule, Company does not own of record or lease any real property.

 

Section 3.09 Intellectual Property.

 

(a)         Except as set forth in Section 3.09 of the Company Disclosure
Schedule, Company owns, or is licensed or otherwise possess legally enforceable
rights to use, all patents, trademarks, trade names, service marks, copyrights
and mask works, any applications for and registrations of such patents,
trademarks, trade names, service marks, copyrights and mask

 

11

 

 


--------------------------------------------------------------------------------



 

works, and all processes, formulae, methods, schematics, technology, know-how,
computer software programs or applications and tangible or intangible
proprietary information or material that are necessary to conduct the business
of Company as currently conducted, or planned to be conducted, the absence of
which would be reasonably likely to have a Company Material Adverse Effect (the
"Company Intellectual Property Rights"). Section 3.09 of the Company Disclosure
Schedule sets forth a complete and accurate list of (i) all patents, registered
copyrights, registered trademarks, registered service marks and all software
programs, other than commercial, off-the-shelf software, subject to a perpetual
license, in connection with which no future license fees or royalties are due
("Off-the-Shelf Software"), owned, used or licensed by or to Company and (ii)
all other intellectual property that is licensed by or to Company that is used
in or is necessary for the conduct of Company's business. Company has
promulgated and used commercially reasonable efforts to enforce the trade secret
protection program described in Section 3.09 of the Company Disclosure Schedule.

 

(b)        Company is not nor will not as a result of the execution and delivery
of this Agreement or the performance of Company's obligations under this
Agreement or otherwise be, in breach of any license, sublicense or other
agreement relating to the Company Intellectual Property Rights, or any material
licenses, sublicenses and other agreements as to which Company is a party and
pursuant to which Company is authorized to use any third party patents,
trademarks. or copyrights ("Company Third Party Intellectual Property Rights"),
including software which is used in the manufacture of, incorporated in, or
forms a part of any product sold by or expected to be sold by Company, the
breach of which would be reasonably likely to have a Company Material Adverse
Effect.

 

(c)        All patents, registered trademarks, registered service marks and
registered copyrights which are held by Company and which are material to the
business of Company, taken as a whole, are valid and subsisting. Company (i) has
not been sued in any suit, action or proceeding, or received in writing any
claim or notice, which involves a claim of infringement of any patents,
trademarks, service marks, copyrights or violation of any trade secret or other
proprietary right of any third party; and (ii) has no knowledge that the
manufacturing, marketing, licensing or sale of its products infringes any
patent, trademark, service mark, copyright, trade secret or other proprietary
right of any third party, which infringement would reasonably be expected to
have a Company Material Adverse Effect.

 

Section 3.10 Agreements, Contracts and Commitments. Except as set forth in
Section 3.10 of the Company Disclosure Schedule, Company nor any of its assets,
businesses, or operations, is a party to, or is bound or affected by, or
receives benefits under (i) any severance, termination or retirement agreement
or any employment or consulting agreement providing for aggregate payments to
any person in any calendar year in excess of $100,000 or continuing for more
than one year, (ii) any agreement relating to the borrowing of money by Company
or the guarantee by any Company of any such obligation (other than agreements
evidencing trade payables or relating to borrowings or guarantees made in the
ordinary course of business), (iii) any agreement which prohibits or restricts
Company from engaging in any business activities in any geographic area, line of
business or otherwise in competition with any other person, (iv) any agreement
involving Company Intellectual Property Rights or Company Third Party
Intellectual

 

12

 

 


--------------------------------------------------------------------------------



 

Property Rights (other than Off-the-Shelf Software licenses) which provide for
annual payments of $100,000 or more, (v) any agreement relating to the provision
of computer software, computer hardware, data processing systems or equipment,
network communication, transactional billing, management information or other
technical systems or services, including maintenance with respect to the
foregoing matters, to or by Company which provides for annual payments of
$100,000 or more, and (vi) any agreement relating to the purchase or lease of
real property (collectively, the "Company Material Contracts"). With respect to
each Company Material Contract and except as disclosed in Section 3.10 of the
Company Disclosure Schedule: (i) the Company Material Contract is in full force
and effect; (ii) Company is not in default or breach thereunder in any material
respect; (iii) Company has not repudiated or waived any material provision of
any such Company Material Contract; (iv) no other party to any such Company
Material Contract is, to the knowledge of Company, in default or breach in any
material respect or has repudiated or waived any material provision thereunder;
(v) there exists no actual, or, to the knowledge of Company, threatened,
cancellation, termination, or limitation of, or any amendment, modification, or
change to, any Company Material Contract; (vi) Company has not received formal
notice that any party to a Company Material Contract will not renew such
contract at the end of its existing term; and (vii) no Company Material Contract
requires consent or notice in connection with the transactions contemplated by
this Agreement. All of the indebtedness of Company for money borrowed is
prepayable at any time without penalty or premium.

 

Section 3.11 Litigation. Except as set forth in Section 3.11 of the Company
Disclosure Schedule, there is no action, suit or proceeding, claim, arbitration
or investigation against Company or by or against, any officer or director of
Company in connection with its affairs, whether or not covered by insurance,
whether current, pending, to its knowledge threatened or as to which Company has
received any written notice of assertion, which, individually or in the
aggregate, is reasonably likely to have a Company Material Adverse Effect or a
material adverse effect on the ability of Company to consummate the transactions
contemplated by this Agreement.

 

Section 3.12 Environmental Matters.

 

(a)          Except as forth in Section 3.12 of the Company Disclosure Schedule
and except for such matters that, individually or in the aggregate, are not
reasonably likely to have a Company Material Adverse Effect: (i) Company has
complied with all applicable Environmental Laws (as defined in Section 3.12(b));
(ii) the properties currently owned or operated by Company (including soils,
groundwater, surface water, buildings or other structures) are not contaminated
with any Hazardous Substances (as defined in Section 3.12(c)); (iii) the
properties formerly owned or operated by Company were not contaminated with
Hazardous Substances during the period of ownership or operation by Company;
(iv) Company is not subject to liability for any Hazardous Substance disposal or
contamination on any third-party property; (v) Company has not been associated
with any release or threat of release of any Hazardous Substance; (vi) Company
has not received any notice, demand, letter, claim or request for information
alleging that Company may be in violation of or liable under any Environmental
Law; (vii) Company is not subject to any orders, decrees, injunctions or other
arrangements with any Governmental Entity or is subject to any

 

13

 

 


--------------------------------------------------------------------------------



 

indemnity or other agreement with any third party relating to liability under
any Environmental Law or relating to Hazardous Substances; and (viii) there are
no circumstances or conditions involving Company that could reasonably be
expected to result in any claims, liabilities, investigations, costs or
restrictions on the ownership, use or transfer of any property of Company
pursuant to any Environmental Law.

 

(b)         As used herein, the term "Environmental Law" means any federal,
state, local or foreign law, regulation, order, decree, permit, authorization,
opinion, common law or agency requirement relating to: (i) the protection,
investigation or restoration of the environment, health and safety, or natural
resources, (ii) the handling, use, presence, disposal, release or threatened
release of any Hazardous Substance or (iii) noise, odor, wetlands, pollution,
contamination or any injury or threat of injury to persons or property.

 

(c)         As used herein, the term "Hazardous Substance" means any substance
that is: (i) listed, classified or regulated pursuant to any Environmental Law;
(ii) any petroleum product or by-product, asbestos-containing material,
lead-containing paint or plumbing, polychlorinated biphenyls, radioactive
materials or radon; or (iii) any other substance which is the subject of
regulatory action by any Governmental Entity pursuant to any Environmental Law.

 

Section 3.13 Employee Benefit Plans.

 

(a)        Company has listed in Section 3.13 of the Company Disclosure Schedule
all employee benefit plans (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA")), and all bonus,
stock option, stock purchase, incentive, deferred compensation, supplemental
retirement, severance and other similar employee benefit plans, and all
unexpired severance agreements, written or otherwise, for the benefit of, or
relating to, any current or former employee of Company or any trade or business
(whether or not incorporated) which is a member or which is under common control
within the meaning of Section 414 of the Code (an "ERISA Affiliate") with
Company (collectively, the "Company Employee Plans").

 

(b)        With respect to each Company Employee Plan, Company has made
available to Buyer a true and correct copy of (i) the most recent annual report
(Form 5500) filed with the IRS, (ii) such Company Employee Plan, (iii) each
trust agreement and group annuity contract, if any, relating to such Company
Employee Plan and (iv) the most recent actuarial report or valuation relating to
a Company Employee Plan subject to Title IV of ERISA.

 

(c)        With respect to the Company Employee Plans, individually and in the
aggregate, no event has occurred and, to the knowledge of Company, there exists
no condition or set of circumstances in connection with which Company could be
subject to any liability that is reasonably likely to have a Company Material
Adverse Effect under ERISA, the Code or any other applicable law.

 

 

14

 

 


--------------------------------------------------------------------------------



 

 

(d)        With respect to the Company Employee Plans, individually and in the
aggregate, there are no funded benefit obligations for which contributions have
not been made or properly accrued and there are no unfunded benefit obligations
which have not been accounted for by reserves, or otherwise properly footnoted
in accordance with GAAP, on the financial statements of Company, which
obligations are reasonably likely to have a Company Material Adverse Effect.

 

(e)        Except as disclosed forth in Section 3.13 of the Company Disclosure
Schedule, and except as provided for in this Agreement, Company is not a party
to any oral or written (i) agreement with any officer or other key employee of
Company, the benefits of which are contingent, or the terms of which are
materially altered, upon the occurrence of a transaction involving Company of
the nature contemplated by this Agreement, (ii) agreement with any officer of
Company providing any term of employment or compensation guarantee extending for
a period longer than one year from the date hereof and for the payment of
compensation in excess of $100,000 per annum, or (iii) agreement or plan,
including any stock option plan, stock appreciation right plan, restricted stock
plan or stock purchase plan, any of the benefits of which will be increased, or
the vesting of the benefits of which will be accelerated, by the occurrence of
any of the transactions contemplated by this Agreement or the value of any of
the benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement.

 

Section 3.14 Compliance With Laws. Company has complied with, is not in
violation of, and has not received any notices of violation with respect to, any
federal, state, local or foreign statute, law or regulation with respect to the
conduct of its business, or the ownership or operation of its business, except
for failures to comply or violations which, individually or in the aggregate,
have not had and are not reasonably likely to have a Company Material Adverse
Effect.

 

Section 3.15 Accounting and Tax Matters. To its knowledge, after consulting with
its independent auditors, neither Company nor any of its directors or officers
or holders of at least ten percent (10%) of its stock (collectively,
“Affiliates”) has taken or agreed to take any action which would (i) prevent
Buyer from accounting for the business combination to be effected by the
Transaction as a pooling of interests or (ii) prevent the Transaction from
constituting a transaction qualifying as a reorganization under 368(a) of the
Code.

 

Section 3.16 Labor Matters. Company is not a party to or otherwise bound by any
collective bargaining agreement, contract or other agreement or understanding
with a labor union or labor organization, nor, as of the date hereof, is Company
the subject of any material proceeding asserting that Company has committed an
unfair labor practice or is seeking to compel it to bargain with any labor union
or labor organization nor, as of the date of this Agreement, is there pending
or, to the knowledge of the executive officers of Company, threatened, any
material labor strike, dispute, walkout, work stoppage, slow-down or lockout
involving Company.

 

Section 3.17 Insurance; Risk Management. All material fire and casualty, general

 

15

 

 


--------------------------------------------------------------------------------



 

liability, business interruption, product liability, and sprinkler and water
damage insurance policies maintained by Company are with reputable insurance
carriers, provide full and adequate coverage for all normal risks incident to
the business of Company and its properties and assets, and are in character and
amount at least equivalent to that carried by persons engaged in similar
businesses and subject to the same or similar perils or hazards, except for any
such failures to maintain insurance policies that, individually or in the
aggregate, are not reasonably likely to have a Company Material Adverse Effect.
The steps taken by Company to manage the various risks incident to the business
and operations of Company and its properties and assets are at least equivalent
to those taken by persons engaged in similar businesses, except for any failures
to take such steps that, individually or in the aggregate, are not reasonably
likely to have a Company Material Adverse Effect.

 

Section 3.18 Anti-Takeover Laws. No "fair price", "business combination",
"moratorium", "control share acquisition" or other form of antitakeover statute
or regulation is or will be applicable to the execution, delivery or performance
of this Agreement or the consummation of the Transaction or the other
transactions contemplated by this Agreement.

 

Section 3.19 Certifications. Copies of (a) the Articles of Incorporation of
Company, and all amendments thereto to date, certified by the Secretary of State
of the State of Nevada, (b) the Bylaws of Company, as amended to date, certified
by the Secretary of Company and (c) a good standing certificate for Company
issued by the Secretary of State of the State of Nevada upon a date which is
less than thirty one (31) days prior to the completion of the Investment as set
forth in Section 1.02, are annexed hereto and made a part hereof as Section 3.19
of the Company Disclosure Schedule, and are complete and correct as of the date
of this Agreement.

 

Section 3.20 Occupational Health and Safety Compliance. (i) Company is in
compliance with all applicable governmental laws, rules, regulations, codes,
plans, injunctions, judgments, orders, decrees, rulings and charges thereunder
and other governmental requirements relating to occupational health and safety
(the "Workplace Laws").

 

(ii) Company possesses all licenses, permits, registrations and government
authorizations necessary to operate in compliance with all applicable Workplace
Laws and is in compliance with such licenses and permits.

 

(iii) To Company’s knowledge, there is no pending or threatened notice, claim,
litigation or any administrative agency proceeding that alleges a violation of
any Workplace Law(s) by Company or, with respect to Company's business.

 

Section 3.21 Licenses and Permits. Company has listed in Section 3.21 of the
Company Disclosure Schedule the operating licenses and permits which constitute
all of the licenses and permits which Company is required by any governmental or
regulatory authority to have to carry on its business as presently, and as
anticipated to be, conducted. Except as disclosed forth in Section 3.21 of the
Company Disclosure Schedule, all such licenses and permits are in full force and
effect in accordance with their terms, there exists no event, occurrence,
condition or act which, with the giving of notice, the lapse of time or the
happening of any further condition would become a default under any of the
licenses or

 

16

 

 


--------------------------------------------------------------------------------



 

permits, and none of the licenses or permits shall be canceled or revoked, nor
become void, as a result of the transactions provided for by this Agreement.

 

Section 3.22 Form 8-K. The information supplied by Company with respect to
Company for inclusion in the filing on Form 8-K to be made in connection with
the Transaction shall not, on the date such filing on Form 8-K is first filed
with the SEC, contain any statement which, at such time and in light of the
circumstances under which it shall be made, is false or misleading with respect
to any material fact, or omit to state any material fact necessary in order to
make the statements made in such filing on Form 8-K not false or misleading. If
at any time prior to the Effective Time any event relating to Company or any of
its Affiliates, officers or directors should be discovered by Company which
should be set forth in a supplement to such filing on Form 8-K, Company shall
promptly inform Buyer.

Section 3.23 Complete Disclosure. No representation or warranty of Company which
is contained in this Agreement, or in a writing furnished or to be furnished
pursuant to this Agreement contains or shall contain any untrue statement of a
material fact, omits or shall omit to state any fact which is required to make
the statements which are contained herein or therein, in light of the
circumstances under which they were made, not materially misleading. There is no
fact relating to the business, affairs, operations, conditions (financial or
otherwise) or prospects of Company which would materially adversely affect same
which has not been disclosed to Buyer in this Agreement.

 

Section 3.24 No Defense. It shall not be a defense to a suit for damages for any
misrepresentation or breach of covenant or warranty that Buyer knew or had
reason to know that any covenant, representation or warranty in this Agreement
furnished or to be furnished to Buyer contained untrue statements.

 

ARTICLE III-B

REPRESENTATIONS AND WARRANTIES OF SELLERS

Each of the Sellers hereby represents and warrants to Buyer that the statements
contained in this Article III-B are true and correct:

 

Section 3-B.1 Ownership. Seller is the record, beneficial and equitable owner of
such number of shares of Company Common Stock as is set forth opposite his or
her name in Exhibit “A”. Seller holds said shares free and clear of all liens,
claims or encumbrances, and has the full right and authority to exchange said
shares pursuant to the terms of this Agreement.

 

Section 3-B.2 Absence of Conflicts. Seller’s execution and delivery of this
Agreement, the transfer of Seller’s shares of Company Common Stock, and the
consummation by Seller of the transactions set forth in this Agreement do not
and shall not cause Seller to violate or contravene any provision of law or any
governmental rule or regulation.

 

Section 3-B.3 No Approvals. No approval of any governmental authority is
required of Seller in connection with the consummation of the transactions set
forth in this Agreement.

 

17

 

 


--------------------------------------------------------------------------------



 

 

Section 3-B.4 Complete Disclosure. No representation or warranty of Seller which
is contained in this Agreement, or in a writing furnished or to be furnished
pursuant to this Agreement, to Seller’s knowledge contains or shall contain any
untrue statement of a material fact, omits or shall omit to state any fact which
is required to make the statements which are contained herein or therein, in
light of the circumstances under which they were made, not materially
misleading.

 

Section 3-B.5 No Defense. It shall not be a defense to a suit for damages for
any misrepresentation or breach of covenant or warranty by Seller that Buyer
knew or had reason to know that any covenant, representation or warranty of
Seller in this Agreement furnished or to be furnished to Buyer contained untrue
statements.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Company that the statements contained in this
Article IV are true and correct except as set forth in the disclosure schedule
delivered by Buyer to Company on or before the date of this Agreement (the
"Buyer Disclosure Schedule"). The Buyer Disclosure Schedule shall be arranged in
paragraphs and sections corresponding to the numbered and lettered paragraphs
and sections contained in this Article IV and the disclosure in any paragraph or
section shall qualify other paragraphs and sections in this Article IV only to
the extent that it is reasonably apparent from a reading of such document that
it also qualifies or applies to such other paragraphs and sections.

 

Section 4.01 Organization of Buyer. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, has all
requisite corporate power to own, lease and operate its property and to carry on
its business as now being conducted and as proposed to be conducted, and is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the failure to be so qualified would have a Buyer
Material Adverse Effect (as defined below). Buyer has no subsidiaries. Except as
may be set forth in the Buyer SEC Reports (as defined in Section 4.04) filed
prior to the date hereof, Buyer does not, directly or indirectly, own any equity
or similar interest in, or any interest convertible into or exchangeable or
exercisable for, any corporation, partnership, joint venture or other business
association or entity, excluding securities in any publicly traded company held
for investment by Buyer and comprising less than five percent (5%) of the
outstanding stock of such company. For purposes of this Agreement, the term
"Buyer Material Adverse Effect" means any effect that is, or would reasonably be
expected to be, materially adverse to the financial condition, results of
operations, cash flows, business or properties of Buyer.

 

Section 4.02 Buyer Capital Structure.

 

(a)          The authorized capital stock of Buyer consists of two hundred
million (200,000,000) shares of Buyer Common Stock, $.0001 par value and one
hundred million

 

18

 

 


--------------------------------------------------------------------------------



 

(100,000,000) shares of Preferred Stock, $.001 par value ("Buyer Preferred
Stock"). As of the date of this Agreement, (i) 173,252,434 shares of Buyer
Common Stock are issued and outstanding, all of which are validly issued, fully
paid and nonassessable, and (ii) no shares of Buyer Common Stock are held in the
treasury of Buyer. Section 4.02 of the Buyer Disclosure Schedule shows the
number of shares of Buyer Common Stock reserved for future issuance pursuant to
stock options and warrants granted and outstanding as of the date of this
Agreement and the plans under which such options and warrants were granted
(collectively, the "Buyer Stock Plans"). As of the date of this Agreement, none
of the shares of Buyer Preferred Stock are issued and outstanding. All shares of
Buyer Common Stock subject to issuance as specified above are duly authorized
and, upon issuance on the terms and conditions specified in the instruments
pursuant to which they are issuable, shall be validly issued, fully paid and
nonassessable. There are no obligations, contingent or otherwise, of Buyer to
repurchase, redeem or otherwise acquire any shares of Buyer Common Stock or to
provide funds to or make any material investment (in the form of a loan, capital
contribution or otherwise) in any entity.

(b)          Other than the shares of Buyer Common Stock set forth in Section
4.02.a and the shares of Buyer Common Stock reserved for issuance pursuant to
the exercise of the options and warrants set forth in Section 1.03.1.ii of this
Agreement, there are no equity securities of any class of Buyer, or any security
exchangeable into or exercisable for such equity securities, issued, reserved
for issuance or outstanding, except as set forth in Section 4.02 of the Buyer
Disclosure Schedule or as reserved for future grants of options under the Buyer
Stock Plans. Except as set forth in Section 1.03.1.ii of this Agreement, the
Buyer SEC Reports (as defined in Section 4.04 below) filed prior to the date
hereof or Section 4.02 of the Buyer Disclosure Schedule, there are no options,
warrants, equity securities, calls, rights, commitments or agreements of any
character to which Buyer is a party or by which it is bound obligating Buyer to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock of Buyer or obligating Buyer to grant, extend,
accelerate the vesting of or enter into any such option, warrant, equity
security, call, right, commitment or agreement. To the best knowledge of Buyer,
there are no voting trusts, proxies or other voting agreements or understandings
with respect to the shares of capital stock of Buyer.

 

Section 4.03 Authority; No Conflict; Required Filings and Consents.

 

(a)          Buyer has all requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement by Buyer have been duly
authorized by all necessary corporate action on the part of Buyer, subject only
to the approval of the Buyer Voting Proposals (as defined in Section 6.05) by
Buyer's stockholders. This Agreement has been duly executed and delivered by
Buyer and constitutes the valid and binding obligation of Buyer, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights and to general equity principles.

(b)

The execution and delivery of this Agreement by Buyer does not, and the

 

19

 

 


--------------------------------------------------------------------------------



 

consummation of the transactions contemplated by this Agreement will not, (i)
conflict with, or result in any violation or breach of, any provision of the
Certificate of Incorporation or Bylaws of Buyer, each as amended to date, (ii)
result in any violation or breach of, or constitute (with or without notice or
lapse of time, or both) a default (or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any material benefit)
under, or require a consent or waiver under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, contract or other
agreement, instrument or obligation to which Buyer is a party or by which any of
its properties or assets may be bound, or (iii) conflict with or violate any
permit, concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Buyer or any of its properties or
assets, except in the case of clauses (ii) and (iii) for any such conflicts,
violations, breaches, defaults, terminations, cancellations, accelerations or
losses which are not, individually or in the aggregate, reasonably likely to
have a Buyer Material Adverse Effect.

 

(c)         No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required by or with
respect to Buyer in connection with the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby, except for (i) the
filing of the Articles of Share Exchange with the Nevada Secretary of State,
(iii) the filing of a Form 8-K with the SEC in accordance with the Exchange Act,
(iv) such consents, approvals, orders, corporation and authorizations,
registrations, declarations and filings as may be required under applicable
state securities laws and the laws of any foreign country, and (v) such other
consents, authorizations, filings, approvals and registrations which, if not
obtained or made, would not be reasonably likely to have a Buyer Material
Adverse Effect.

 

Section 4.04 SEC Filings; Financial Statements.

 

(a)         Buyer has filed and made available to Company all forms, reports and
documents required to be filed by Buyer with the SEC since January, 2000
(collectively, the "Buyer SEC Reports"). The Buyer SEC Reports (i) at the time
filed, complied in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as the case may be, and (ii) did not at the
time they were filed (or if amended or superseded by a filing prior to the date
of this Agreement, then on the date of such filing) contain any untrue statement
of a material fact or omit to state a material fact required to be stated in
such Buyer SEC Reports or necessary in order to make the statements in such
Buyer SEC Reports, in the light of the circumstances under which they were made,
not misleading.

(b)         Except as disclosed in Section 4.04 of the Buyer Disclosure
Schedule, each of the financial statements (including, in each case, any related
notes) contained in the Buyer SEC Reports complied as to form in all material
respects with the applicable published rules and regulations of the SEC with
respect thereto, was prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
to such financial statements or, in the case of unaudited statements, as
permitted by Form 10-Q of the SEC) and fairly presented the financial position
of Buyer as of the dates and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were or are subject to normal and recurring year-end adjustments which were not
or

 

20

 

 


--------------------------------------------------------------------------------



 

are not expected to be material in amount. The audited balance sheet of Buyer as
of July 31, 2006 is referred to herein as the "Buyer Balance Sheet."

 

Section 4.05 No Undisclosed Liabilities. Except as disclosed in Section 4.05 of
the Buyer Disclosure Schedule and in the Buyer SEC Reports filed prior to the
date hereof, and except for normal or recurring liabilities incurred since June
30, 2006 in the ordinary course of business consistent with past practices,
Buyer does not have any liabilities, either accrued, contingent or otherwise
(whether or not required to be reflected in financial statements in accordance
with GAAP), and whether due or to become due, which individually or in the
aggregate, are reasonably likely to have a Buyer Material Adverse Effect.

 

Section 4.06 Absence of Certain Changes or Events. Except as disclosed in the
Buyer SEC Reports filed prior to the date hereof, from and after the date of the
Buyer Balance Sheet, Buyer has conducted its businesses only in the ordinary
course and in a manner consistent with past practice and, during such period,
there has not been (i) any Material Adverse Change in Buyer (other than changes
that are the effect or result of economic factors affecting the economy as a
whole) or any development or combination of developments of which the management
of Buyer is aware that, individually or in the aggregate, has had, or is
reasonably likely to have, a Buyer Material Adverse Effect (other than economic
factors affecting the economy as a whole); (ii) any damage, destruction or loss
(whether or not covered by insurance) with respect to Buyer having a Buyer
Material Adverse Effect; (iii) any material change by Buyer in its accounting
methods, principles or practices to which Company has not previously consented
in writing; (iv) any revaluation by Buyer of any of its assets having a Buyer
Material Adverse Effect; or (v) any other action or event that would have
required the consent of Company pursuant to Section 5.02 of this Agreement had
such action or event occurred after the date of this Agreement and that, in the
case of this clause (v), individually or in the aggregate, has had or is
reasonably likely to have a Buyer Material Adverse Effect.

Section 4.07 Taxes.

(a)          Buyer has filed all Tax Returns that it was required to file, and
all such Tax Returns were correct and complete. Each group of corporations with
which Buyer has filed (or was required to file) consolidated, combined, unitary
or similar Tax Returns, if any (a "Buyer Affiliated Group"), has filed all such
Tax Returns that it was required to file with respect to any period in which
Buyer was a member of such Buyer Affiliated Group (a "Buyer Affiliated Period"),
and all such Tax Returns were correct and complete. Buyer has paid all Taxes
(whether or not shown on such Tax Returns) that were due and payable, and each
Buyer Affiliated Group has paid all Taxes (whether or not shown on such Tax
Returns) that were due and payable with respect to all Buyer Affiliated Periods
and with respect to which Buyer may be liable by operation of law or otherwise.
The unpaid Taxes of Buyer for tax periods through the date of the Buyer Balance
Sheet, if any, do not exceed the accruals and reserves for Taxes set forth on
the Buyer Balance Sheet (exclusive of any accruals for "deferred taxes" or
similar items that reflect timing differences between Tax and financial
accounting principles). The unpaid Taxes of Buyer for tax periods from the date
of the Buyer Balance Sheet through the Closing Date, if any, are attributable
solely to the conduct of their businesses in the ordinary course and in a manner
consistent with past practices. All Taxes that Buyer is or was required by law
to withhold or collect have been duly withheld or collected and, to the extent
required,

 

21

 

 


--------------------------------------------------------------------------------



 

have been paid to the proper Governmental Entity. Each of the representations
contained in this Section 4.07(a) shall be limited in its application to items
which are reasonably likely, individually or in the aggregate, to have a Buyer
Material Adverse Effect.

(b)         No examination or audit by any Governmental Entity of any Tax Return
of Buyer, or any Buyer Affiliated Group with respect to an Buyer Affiliated
Period is currently in progress or, to the knowledge of Buyer, threatened or
contemplated, in each case, which involve claims that individually or in the
aggregate are reasonably likely to have a Buyer Material Adverse Effect. Buyer
has not been informed by any jurisdiction that the jurisdiction believes that
Buyer was required to file any Tax Return that was not filed which failure or
failures individually, or in the aggregate, are reasonably likely to have a
Buyer Material Adverse Effect.

 

(c)         Buyer has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(l)(A)(ii) of the Code.

(d)

Buyer is not a party to any Tax allocation or sharing agreement.

(e)         Buyer does not have any material liability for Taxes of any person
(other than Buyer (under Treasury Regulation Section 1.1502-6 or any similar
provision of state, local or foreign law)), as a transferee or successor by
contract, or otherwise.

Section 4.08 Properties. Buyer does not own of record any real property or lease
any real property.

Section 4.09 Intellectual Property.

(a)         Except as set forth in Buyer’s SEC Reports filed prior to the date
hereof or in Section 4.09 of the Buyer Disclosure Schedule, Buyer owns, or is
licensed or otherwise possess legally enforceable rights to use, all patents,
trademarks, trade names, service marks, copyrights and mask works, any
applications for and registrations of such patents, trademarks, trade names,
service marks, copyrights and mask works, and all processes, formulae, methods,
schematics, technology, know-how, computer software programs or applications and
tangible or intangible proprietary information or material that are necessary to
conduct the business of Buyer the absence of which would be reasonably likely to
have a Buyer Material Adverse Effect (the "Buyer Intellectual Property Rights").

(b)         Buyer is not, or will not, as a result of the execution and delivery
of this Agreement or the performance of Buyer' obligations under this Agreement
or otherwise be, in breach of any license, sublicense or other agreement
relating to the Buyer Intellectual Property Rights, or any material licenses,
sublicenses and other agreements as to which Buyer is a party and pursuant to
which Buyer is authorized to use any third party patents, trademarks or
copyrights, including software which is used in the manufacture of, incorporated
in, or forms a part of any product sold by or expected to be sold by Buyer, the
breach of which would be reasonably likely to have a Buyer Material Adverse
Effect.

 

 

22

 

 


--------------------------------------------------------------------------------



 

 

(c)         Except as set forth in Buyer’s SEC Reports filed prior to the date
hereof, all patents, registered trademarks, registered service marks and
registered copyrights which are held by Buyer and which are material to the
business of Buyer, are valid and subsisting. Buyer (i) has not been sued in any
suit, action or proceeding, or received in writing any claim or notice, which
involves a claim of infringement of any patents, trademarks, service marks,
copyrights or violation of any trade secret or other proprietary right of any
third party; and (ii) has no knowledge that the manufacturing, marketing,
licensing or sale of its products infringes any patent, trademark, service mark,
copyright, trade secret or other proprietary right of any third party, which
infringement would reasonably be expected to have a Buyer Material Adverse
Effect.

Section 4.10 Agreements, Contracts and Commitments. Buyer has not breached, or
received in writing any claim or notice that it has breached, any of the terms
or conditions of any agreement, contract or commitment filed as an exhibit to
the Buyer SEC Reports (collectively, "Buyer Material Contracts") in such a
manner as, individually or in the aggregate, are reasonably likely to have a
Buyer Material Adverse Effect. Each Buyer Material Contract that has not expired
by its terms is in full force and effect.

Section 4.11 Litigation. There is no action, suit or proceeding, claim,
arbitration or investigation against Buyer pending or as to which Buyer has
received any written notice of assertion, which, individually or in the
aggregate, is reasonably likely to have a Buyer Material Adverse Effect or a
material adverse effect on the ability of Buyer to consummate the transactions
contemplated by this Agreement.

 

Section 4.12 Environmental Matters. Except as disclosed in the Buyer SEC Reports
filed prior to the date hereof and except for such matters that, individually or
in the aggregate, are not reasonably likely to have a Buyer Material Adverse
Effect: (i) Buyer has complied with all applicable Environmental Laws; (ii) the
properties currently owned or operated by Buyer (including soils, groundwater,
surface water, buildings or other structures) are not contaminated with any
Hazardous Substances; (iii) the properties formerly owned or operated by Buyer
were not contaminated with Hazardous Substances during the period of ownership
or operation by Buyer; (iv) Buyer is not subject to liability for any Hazardous
Substance disposal or contamination on any third-party property; (v) Buyer has
not been associated with any release or threat of release of any Hazardous
Substance; (vi) Buyer has not received any notice, demand, letter, claim or
request for information alleging that Buyer may be in violation of or liable
under any Environmental Law; (vii) Buyer is not subject to any orders, decrees,
injunctions or other arrangements with any Governmental Entity or is subject to
any indemnity or other agreement with any third party relating to liability
under any Environmental Law or relating to Hazardous Substances; and (viii)
there are no circumstances or conditions involving Buyer that could reasonably
be expected to result in any claims, liabilities, investigations, costs or
restrictions on the ownership, use or transfer of any property of Buyer pursuant
to any Environmental Law.

 

Section 4.13 Employee Benefit Plans.

(a)

Buyer has listed in Section 4.13 of the Buyer Disclosure Schedule all

 

23

 

 


--------------------------------------------------------------------------------



 

employee benefit plans (as defined in Section 3(3) of ERISA) and all bonus,
stock option, stock purchase, incentive, deferred compensation, supplemental
retirement, severance and other similar employee benefit plans, and all material
unexpired severance agreements, written or otherwise, for the benefit of, or
relating to, any current or former employee of Buyer or any ERISA Affiliate of
Buyer (collectively, the "Buyer Employee Plans").

(b)         With respect to each Buyer Employee Plan, Buyer has made available
to Company, a true and correct copy of (i) the most recent annual report (Form
5500), if any, filed with the IRS, (ii) such Buyer Employee Plan, (iii) each
trust agreement and group annuity contract, if any, relating to such Buyer
Employee Plan and (iv) the most recent actuarial report or valuation relating to
an Buyer Employee Plan subject to Title IV of ERISA, if any.

(c)        With respect to the Buyer Employee Plans, individually and in the
aggregate, no event has occurred and, to the knowledge of Buyer, there exists no
condition or set of circumstances in connection with which Buyer could be
subject to any liability that is reasonably likely to have a Buyer Material
Adverse Effect under ERISA, the Code or any other applicable law.

(d)         With respect to the Buyer Employee Plans, individually and in the
aggregate, there are no funded benefit obligations for which contributions have
not been made or properly accrued and there are no unfunded benefit obligations
which have not been accounted for by reserves, or otherwise properly footnoted
in accordance with GAAP, on the financial statements of Buyer, which obligations
are reasonably likely to have a Buyer Material Adverse Effect.

(e)         Except as disclosed in Buyer SEC Reports filed prior to the date of
this Agreement, and except as provided for in this Agreement, Buyer is not a
party to any oral or written (i) agreement with any officer or other key
employee of Buyer, the benefits of which are contingent, or the terms of which
are materially altered, upon the occurrence of a transaction involving Buyer of
the nature contemplated by this Agreement, (ii) agreement with any officer of
Buyer providing any term of employment or compensation guarantee extending for a
period longer than one year from the date hereof or for the payment of
compensation in excess of $100,000 per annum, or (iii) agreement or plan,
including any stock option plan, stock appreciation right plan, restricted stock
plan or stock purchase plan, any of the benefits of which will be increased, or
the vesting of the benefits of which will be accelerated, by the occurrence of
any of the transactions contemplated by this Agreement or the value of any of
the benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement.

 

Section 4.14 Compliance With Laws. Buyer has complied with, is not in violation
of, and has not received any notices of violation with respect to, any federal,
state, local or foreign statute, law or regulation with respect to the conduct
of its business, or the ownership or operation of its business, except for
failures to comply or violations which, individually or in the aggregate, have
not had and are not reasonably likely to have a Buyer Material Adverse Effect.

 

Section 4.15 Accounting and Tax Matters. To its knowledge, after consulting with
its

 

24

 

 


--------------------------------------------------------------------------------



 

independent auditors, neither Buyer nor any of its Affiliates has taken or
agreed to take any action which would (i) prevent Buyer from accounting for the
business combination to be effected by the Transaction as a pooling of interests
or (ii) prevent the Transaction from constituting a transaction qualifying as a
reorganization under Section 368(a) of the Code.

 

Section 4.16 Form 8-K. The information supplied by Buyer with respect to Buyer
for inclusion in the filing on Form 8-K to be made in connection with the
Transaction shall not, on the date such filing on Form 8-K is first filed with
the SEC, contain any statement which, at such time and in light of the
circumstances under which it shall be made, is false or misleading with respect
to any material fact, or omit to state any material fact necessary in order to
make the statements made in such filing on Form 8-K not false or misleading. If
at any time prior to the Effective Time any event relating to Buyer or any of
its Affiliates, officers or directors should be discovered by Buyer which should
be set forth in a supplement to such filing on Form 8-K, Buyer shall promptly
inform Company.

Section 4.17 Labor Matters. Buyer is not a party to or otherwise bound by any
collective bargaining agreement, contract or other agreement or understanding
with a labor union or labor organization, nor, as of the date hereof, is Buyer
the subject of any material proceeding asserting that Buyer has committed an
unfair labor practice or is seeking to compel it to bargain with any labor union
or labor organization nor, as of the date of this Agreement, is there pending
or, to the knowledge of the executive officers of Buyer, threatened, any
material labor strike, dispute, walkout, work stoppage, slow-down or lockout
involving Buyer.

 

Section 4.18 Insurance; Risk Management. All material fire and casualty, general
liability, business interruption, product liability, and sprinkler and water
damage insurance policies maintained by Buyer disclosed in Section 4.18 of the
Buyer Disclosure Schedule are with reputable insurance carriers, provide full
and adequate coverage for all normal risks incident to the business of Buyer and
its properties and assets, and are in character and amount at least equivalent
to that carried by persons engaged in similar businesses and subject to the same
or similar perils or hazards, except for any such failures to maintain insurance
policies that, individually or in the aggregate, are not reasonably likely to
have a Buyer Material Adverse Effect.

Section 4.19 No Existing Discussions. As of the date hereof, Buyer is not
engaged, directly or indirectly, in any discussions or negotiations with any
other party with respect to an Acquisition Proposal (as defined in Section
6.01).

 

Section 4.20 Anti-Takeover Laws. No "fair price", "business combination",
"moratorium", "control share acquisition" or other form of antitakeover statute
or regulation is or will be applicable to the execution, delivery or performance
of this Agreement or the consummation of the Transaction or the other
transactions contemplated by this Agreement.

 

Section 4.21 Insider Trading Policies and Practices. Buyer does not presently
have an insider trading policy for its directors, officers and employees.

 

 

25

 

 


--------------------------------------------------------------------------------



 

ARTICLE V

 

CONDUCT OF BUSINESS

 

Section 5.01 Covenants of Company. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Effective Time, Company agrees (except to the extent that Buyer shall
otherwise consent in writing), to carry on its business in the usual, regular
and ordinary course in substantially the same manner as previously conducted, to
pay its debts and Taxes when due subject to good faith disputes over such debts
or Taxes, to pay or perform its other obligations when due, and, to the extent
consistent with such business, use all reasonable efforts consistent with past
practices and policies to preserve intact its present business organization,
keep available the services of its present officers and key employees and
preserve its relationships with customers, suppliers, distributors and others
having business dealings with it. Company shall promptly notify Buyer of any
material event or occurrence not in the ordinary course of business. Except as
expressly contemplated by this Agreement, Company shall not, without the written
consent of Buyer:

(a)          Accelerate, amend or change the period of exercisability of options
or restricted stock granted under any employee stock plan of such party or
authorize cash payments in exchange for any options granted under any of such
plans except as required by the terms of such plans or any related agreements in
effect as of the date of this Agreement;

(b)         Declare or pay any dividends on or make any other distributions
(whether in cash, stock or property) in respect of any of its capital stock, or
split, combine or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its capital stock, or purchase or otherwise acquire, directly or
indirectly, any shares of its capital stock except from former employees,
directors and consultants in accordance with agreements providing for the
repurchase of shares in connection with any termination of service to such
party;

(c)          Issue, deliver or sell, or authorize or propose the issuance,
delivery or sale of, any shares of its capital stock or securities convertible
into shares of its capital stock, or subscriptions, rights, warrants or options
to acquire, or other agreements or commitments of any character obligating it to
issue any such shares or other convertible securities;

(d)         Acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial equity interest in or substantial portion of the assets
of, or by any other manner, any business or any corporation, partnership or
other business organization or division, or otherwise acquire or agree to
acquire any assets (other than inventory and other items in the ordinary course
of business);

(e)         Sell, lease, license or otherwise dispose of any of its material
properties or assets, except for transactions in the ordinary course of
business;

 

(f)          (i) Increase or agree to increase the compensation payable or to
become payable to its officers or employees, except for increases in salary or
wages of employees (other than officers) in accordance with past practices, (ii)
grant any additional severance or termination pay to, or enter into any
employment or severance agreements with, any employees or officers, (iii) enter
into any collective bargaining agreement (other than as required by law or
extensions

 

26

 

 


--------------------------------------------------------------------------------



 

to existing agreements in the ordinary course of business), (iv) establish,
adopt, enter into or amend any bonus, profit sharing, thrift, compensation,
stock option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, trust, fund, policy or
arrangement for the benefit of any directors, officers or employees;

(g)         Amend or propose to amend its charter or bylaws, except as
contemplated by this Agreement;

 

(h)         Initiate, compromise or settle any material litigation or
arbitration proceeding (other than as a result of a breach of this Agreement);

(i)          Except in the ordinary course of business, modify, amend or
terminate any Company Material Contract or waive, release or assign any material
rights or claims;

 

(j)          Change in any material respect its accounting methods, principles
or practices, except insofar as may be required by a generally applicable change
in GAAP; or

 

(k)          Take, or agree in writing or otherwise to take, any of the actions
described in paragraphs (a) through (j) above.

 

Section 5.02 Covenants of Buyer. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Effective Time, Buyer agrees as to itself (except to the extent that
Company shall otherwise consent in writing), to carry on its business in the
usual, regular and ordinary course in substantially the same manner as
previously conducted, to pay its debts and Taxes when due subject to good faith
disputes over such debts or Taxes, to pay or perform its other obligations when
due, and, to the extent consistent with such business, use all reasonable
efforts consistent with past practices and policies to preserve intact its
present business organization, keep available the services of its present
officers and key employees and preserve its relationships with customers,
suppliers, distributors and others having business dealings with it. Buyer shall
promptly notify Company of any material event or occurrence not in the ordinary
course of business. Except as expressly contemplated by this Agreement, Buyer
shall not without the written consent of Company:

 

(a)         Accelerate, amend or change the period of exercisability of options
or restricted stock granted under any employee stock plan of such party or
authorize cash payments in exchange for any options granted under any of such
plans except as required by the terms of such plans or any related agreements in
effect as of the date of this Agreement;

 

(b)         Declare or pay any dividends on or make any other distributions
(whether in cash, stock or property) in respect of any of its capital stock, or
split, combine or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its capital stock, or purchase or otherwise acquire, directly or
indirectly, any shares of its capital stock except from former employees,
directors and consultants in accordance with agreements providing for the
repurchase of shares in

 

27

 

 


--------------------------------------------------------------------------------



 

connection with any termination of service to such party;

(c)         Issue, deliver or sell, or authorize or propose the issuance,
delivery or sale of, any shares of its capital stock or securities convertible
into shares of its capital stock, or subscriptions, rights, warrants or options
to acquire, or other agreements or commitments of any character obligating it to
issue any such shares or other convertible securities, other than (i) the grant
of options consistent with past practices to employees, which options represent
in the aggregate the right to acquire no more than 200,000 shares (net of
cancellations) of Buyer Common Stock or (ii) the issuance of shares of Buyer
Common Stock pursuant to the exercise of options or warrants outstanding on the
date of this Agreement;

(d)         Acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial equity interest in or substantial portion of the assets
of, or by any other manner, any business or any corporation, partnership or
other business organization or division, or otherwise acquire or agree to
acquire any assets (other than inventory and other items in the ordinary course
of business);

(e)         Sell, lease, license or otherwise dispose of any of its material
properties or assets, except for transactions in the ordinary course of
business;

 

(f)          (i) Increase or agree to increase the compensation payable or to
become payable to its officers or employees, except for increases in salary or
wages of employees (other than officers) in accordance with past practices, (ii)
grant any additional severance or termination pay to, or enter into any
employment or severance agreements with, any employees or officers, (iii) enter
into any collective bargaining agreement (other than as required by. law or
extensions to existing agreements in the ordinary course of business), (iv)
establish, adopt, enter into or amend any bonus, profit sharing, thrift,
compensation, stock option, restricted stock, pension, retirement, deferred
compensation, employment, termination, severance or other plan, trust, fund,
policy or arrangement for the benefit of any directors, officers or employees;

 

(g)         Amend or propose to amend its charter or bylaws, except as
contemplated by this Agreement;

 

(h)         Take, or agree in writing or otherwise to take, any of the actions
described in paragraphs (a) through (f) above.

 

Section 5.03 Cooperation. Subject to compliance with applicable law, from the
date hereof until the Effective Time, each of Buyer and Company shall confer on
a regular and frequent basis with one or more representatives of the other party
to report on the general status of ongoing operations and shall promptly provide
the other party or its counsel with copies of all filings made by such party
with any Governmental Entity in connection with this Agreement, the Transaction
and the transactions contemplated hereby and thereby.

 

 

28

 

 


--------------------------------------------------------------------------------



 

ARTICLE VI

 

ADDITIONAL AGREEMENTS

Section 6.01 No Solicitation.

(a)         Company and Buyer each shall not, directly or indirectly, through
any officer, director, employee, financial advisor, representative or agent of
such party (i) enter into any merger transaction other than the transaction set
forth in this Agreement prior to the sooner of (A) the Closing or (B) the
termination of this Agreement, (ii) solicit, initiate or encourage any inquiries
or proposals that constitute, or could reasonably be expected to lead to, a
proposal or offer for a merger, consolidation, business combination, sale of
substantial assets, sale of shares of capital stock (including without
limitation by way of a tender offer) or similar transaction involving such
party, other than the transactions contemplated by this Agreement and other
than, in the case of Buyer, transactions constituting Buyer Permitted
Acquisitions (any of the foregoing inquiries or proposals being referred to in
this Agreement as an "Acquisition Proposal"), (iii) engage in negotiations or
discussions concerning, or provide any non-public information to any person or
entity relating to, any Acquisition Proposal, or (iv) agree to or recommend any
Acquisition Proposal to its stockholders for a vote; provided, however, that
nothing contained in this Agreement shall prevent Buyer, or its Board of
Directors, from (A) furnishing non-public information to, or entering into
discussions or negotiations with, any person or entity in connection with an
unsolicited bona fide written Acquisition Proposal by such person or entity,
agreeing to an unsolicited bona fide written Acquisition Proposal or
recommending an unsolicited bona fide written Acquisition Proposal to its
stockholders for a vote, if and only to the extent that (1) the Board of
Directors of Buyer believes in good faith (after consultation with its financial
advisor) that such Acquisition Proposal is reasonably capable of being completed
on the terms proposed and, after taking into account, among other relevant
factors, the strategic benefits anticipated to be derived from the Transaction
and the long-term prospects of Company and Buyer as subsidiary and parent
company, respectively, as contemplated herein, would, if consummated, result in
a transaction more favorable to the stockholders of such party than the
transactions contemplated by this Agreement and the Board of Directors of Buyer
determines in good faith after consultation with Company’s legal counsel that
such action is necessary for such Board of Directors to comply with its
fiduciary duties to stockholders under applicable law and (2) prior to
furnishing such non-public information to, or entering into discussions or
negotiations with, such person or entity, such Board of Directors receives from
such person or entity an executed confidentiality agreement; or (B) complying
with Rule 14e-2 promulgated under the Exchange Act with regard to an Acquisition
Proposal.

 

(b)          Company and Buyer shall each notify the other party immediately
after receipt by Company or Buyer (or their advisors) of any Acquisition
Proposal or any request for non-public information in connection with an
Acquisition Proposal or for access to the properties, books or records of such
party by any person or entity that informs such party that it is considering
making, or has made, an Acquisition Proposal. Such notice shall be made orally
and in writing and shall indicate in reasonable detail the identity of the
offeror and the terms and conditions of such proposal, inquiry or contact. Such
party shall continue to keep the

 

29

 

 


--------------------------------------------------------------------------------



 

other party hereto informed, on a current basis, of the status of any such
discussions or negotiations and the terms being discussed or negotiated.

 

Section 6.02 Form 8-K.

 

(a)         As promptly as practical after the execution of this Agreement,
Buyer and Company shall prepare and file with the SEC a Form 8-K.

(b)         Buyer and Company shall make all necessary filings with respect to
the Transaction under the Securities Act, the Exchange Act, applicable state
blue sky laws and the rules and regulations thereunder.

Section 6.03 OTC Bulletin Board Quotation. The Buyer agrees to continue the
quotation of Buyer Common Stock on the OTC Bulletin Board during the term of
this Agreement.

 

Section 6.04 Access to Information. Upon reasonable notice, Company and Buyer
shall each afford to the officers, employees, accountants, counsel and other
representatives of the other, access, during normal business hours during the
period prior to the Effective Time, to all its properties, books, contracts,
commitments and records and, during such period, each of Company and Buyer shall
furnish promptly to the other (a) a copy of each report, schedule, registration
statement and other document filed or received by it during such period pursuant
to the requirements of federal securities laws and (b) all other information
concerning its business, properties and personnel as such other party may
reasonably request. Unless otherwise required by law, the parties will hold any
such information which is non-public in confidence. No information or knowledge
obtained in any investigation pursuant to this Section 6.04 shall affect or be
deemed to modify any representation or warranty contained in this Agreement or
the conditions to the obligations of the parties to consummate the Transaction.

 

Section 6.05 Stockholders' Meetings. Company and Buyer shall each either hold a
stockholders’ meeting, or obtain a written consent from the holders of the
applicable required percentage of its shares for a stockholders’ action in lieu
of a meeting, for the purpose of voting, in the case of Company, upon this
Agreement, and in the case of Buyer, upon (i) the approval of the Buyer’s
Articles of Incorporation and Amendments, if any, (ii) the issuance of shares of
Buyer Common Stock pursuant to this Agreement (the “Buyer Voting Proposals”).

 

Section 6.06 Legal Conditions to Transaction.

 

(a)         Company and Buyer shall each use their best efforts to (i) take, or
cause to be taken, all appropriate action, and do, or cause to be done, all
things necessary and proper under applicable law to consummate and make
effective the transactions contemplated hereby as promptly as practicable, (ii)
obtain from any Governmental Entity any consents, licenses, permits, waivers,
approvals, authorizations or orders required to be obtained or made by Company
or Buyer in connection with the authorization, execution and delivery of this

 

30

 

 


--------------------------------------------------------------------------------



 

Agreement and the consummation of the transactions contemplated hereby,
including, without limitation, the Transaction, and (iii) as promptly as
practicable, make all necessary filings, and thereafter make any other required
submissions, with respect to this Agreement and the Transaction required under
(A) the Securities Act and the Exchange Act, and any other applicable federal or
state securities laws, and (B) any other applicable law. Company and Buyer shall
cooperate with each other in connection with the making of all such filings,
including providing copies of all such documents to the non-filing party and its
advisors prior to filing and, if requested, to accept all reasonable additions,
deletions or changes suggested in connection therewith. Company and Buyer shall
use their best efforts to furnish to each other all information required for any
application or other filing to be made pursuant to the rules and regulations of
any applicable law in connection with the transactions contemplated by this
Agreement.

 

(b)        Each of Company and Buyer shall give any notices to third parties,
and use their best efforts to obtain any third-party consents related to or
required in connection with the Transaction that are (i) necessary to consummate
the transactions contemplated hereby, (ii) disclosed or required to be disclosed
in the Company Disclosure Schedule or the Buyer Disclosure Schedule, as the case
may be, or (iii) required to prevent a Company Material Adverse Effect or a
Buyer Material Adverse Effect from occurring prior to or after the Effective
Time.

 

Section 6.07 Public Disclosure. Buyer and Company shall consult with each other
before issuing any press release or otherwise making any public statement with
respect to the Transaction or this Agreement and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by law or any listing agreement with a national securities
exchange or the OTC Bulletin Board.

 

Section 6.08 Tax-Free Reorganization. Buyer and Company shall each use its best
efforts to cause the Transaction to be treated as a reorganization within the
meaning of Section 368(a) of the Code.

 

Section 6.09 Indemnification of Company Indemnified Parties.

 

(a)            From and after the Effective Time, Buyer agrees that it will
indemnify and hold harmless each present and former director, officer and
consultant of Company (the " Company Indemnified Parties"), against any costs or
expenses (including attorneys' fees), judgments, fines, losses, claims, damages,
liabilities or amounts paid in settlement (collectively, "Costs") incurred in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, administrative or investigative, arising out of or pertaining
to matters existing with respect to Buyer at, or occurring with respect to Buyer
prior to, the Effective Time, whether asserted or claimed prior to, at or after
the Effective Time, to the fullest extent that Company would have been permitted
under Nevada law and its articles of organization or bylaws in effect on the
date hereof to indemnify such Company Indemnified Party (and Buyer shall also
advance expenses as incurred to the fullest extent permitted under applicable
law, provided the Company Indemnified Party to whom expenses are advanced
provides an undertaking to repay such advances if it is ultimately determined

 

31

 

 


--------------------------------------------------------------------------------



 

that such Company Indemnified Party is not entitled to indemnification).

 

(b)         The provisions of this Section 6.09 are intended to be in addition
to the rights otherwise available to the current officers and directors of
Company by law, charter, statute, bylaw or agreement, and shall operate for the
benefit of, and shall be enforceable by, each of the Company Indemnified
Parties, their heirs and their representatives.

 

Section 6.10 Indemnification of Buyer Indemnified Parties.

 

(a)        From and after the Effective Time, Company agrees that it will
indemnify and hold harmless each present and former director and officer of
Buyer (the "Buyer Indemnified Parties"), against any Costs incurred in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, administrative or investigative, arising out of or pertaining
to matters occurring with respect to Buyer on or after the Effective Time and,
to the fullest extent that Buyer is permitted under Delaware law and its
articles of organization or bylaws in effect at the Effective Time, to indemnify
such Buyer Indemnified Party (and Company shall also advance expenses as
incurred to the fullest extent permitted under Delaware law, provided the Buyer
Indemnified Party to whom expenses are advanced provides an undertaking to repay
such advances if it is ultimately determined that such Buyer Indemnified Party
is not entitled to indemnification).

 

(b)          The provisions of this Section 6.10 are intended to be in addition
to the rights otherwise available to the current officers and directors of Buyer
by law, charter, statute, bylaw or agreement, and shall operate for the benefit
of, and shall be enforceable by, each of the Buyer Indemnified Parties, their
heirs and their representatives.

 

Section 6.11 Expenses. Pursuant to the terms and conditions set forth in this
Section 6.11, Company agrees to advance funds to Buyer for the fees and expenses
of professionals and other third party vendors which are incurred by Buyer from
September 4, 2006 until the Closing, pursuant to this Agreement and the
transactions set forth herein, including any cost or expense incurred by Buyer
in meeting its SEC reporting requirements. The first thirty five thousand
dollars ($35,000) of such fees and expenses shall be reimbursed to Buyer as
invoices are submitted to Company, and approved by Company, with such approvals
not to be unreasonably withheld; provided, however, that Company shall not make
any payment to Buyer prior to the completion of the Investment as set forth in
Section 1.02, and that any invoices submitted prior to that time shall accrue
and shall be reimbursed at the time of the Investment, subject to the terms and
conditions set forth in this Section 6.11. If the aggregate amount of fees and
expenses incurred by Buyer and subject to reimbursement pursuant to this Section
6.11 exceeds thirty five thousand dollars ($35,000), any additional amounts, up
to a maximum of an additional fifteen thousand dollars ($15,000), shall be
reimbursed by the Company at the Closing. The Buyer shall not send any invoice
to the Company for reimbursement in the amount of less than three thousand
dollars ($3,000), but shall accumulate smaller expenses until an aggregate
amount of at least three thousand dollars ($3,000) is reached before sending
such invoice to the Company for reimbursement. Each advance from Company to
Buyer pursuant to this Section 6.11 shall be made within five (5) business days
after Buyer forwards a copy of a related invoice or invoices to

 

32

 

 


--------------------------------------------------------------------------------



 

Company. Buyer will cause each professional submitting an invoice to Company in
connection with this Section 6.11 to confirm to a designated agent of Company
such professional’s receipt of payment of invoices within two (2) business days
after payment is received. Buyer shall obtain prior written approval from
Company for all professional fees exceeding three thousand dollars ($3,000) and
for all other expenses exceeding three hundred dollars ($300). Buyer shall have
the obligation to repay any amounts advanced by Company unless either (A) the
Closing occurs by 11:59 PM EST, December 31, 2006 (“Preliminary Deadline”), or
(B) the Closing does not occur by the Preliminary Deadline through no fault of
Buyer, but then occurs after the Preliminary Deadline. If this Agreement is
terminated pursuant to Section 8.01 for any reason, or if the Closing has not
occurred by the Preliminary Deadline through the fault of Buyer, all obligations
of Company for reimbursement pursuant to this Section 6.11 shall lapse, and
Buyer shall return all funds which were advanced by Company pursuant to this
Section 6.11.

 

ARTICLE VII

 

CONDITIONS TO TRANSACTION

 

Section 7.01 Conditions to Buyer and Company’s Obligation To Effect the
Transaction. The respective obligations of Buyer and Company to effect the
Transaction shall be subject to the satisfaction prior to the Closing Date of
the following conditions:

 

(a)        Stockholder Approval. This Agreement and the Transaction shall have
been approved and adopted by the affirmative vote of the holders of a majority
of the outstanding shares of Company Common Stock, and the Buyer Voting
Proposals shall have been approved by the affirmative vote of the holders of a
majority of the shares of Buyer Common Stock present or represented at a
stockholders' meeting of the Buyer at which a quorum is present or upon written
consent pursuant to Section 228 of the Delaware General Corporation Law.

 

(b)        Buyer Amended and Restated Articles of Incorporation. Buyer shall
have amended and restated its Articles of Incorporation to authorize the
issuance of (i) an additional one billion three hundred million (1,300,000,000)
shares of Buyer Common Stock (for an aggregate of one billion five hundred
million (1,500,000,000) shares), and (ii) one hundred million (100,000,000)
Shares of Buyer Preferred Stock.

 

(c)        Approvals. Other than the filings provided for by Section 1.06 and
Section 6.02, all authorizations, consents, orders or approvals of, or
declarations or filings with, or expirations of waiting periods imposed by, any
Governmental Entity the failure of which to file, obtain or occur is reasonably
likely to have a Buyer Material Adverse Effect or a Company Material Adverse
Effect shall have been filed, been obtained or occurred.

 

(d)        No Injunctions. No Governmental Entity or federal, state or foreign
court of competent jurisdiction shall have enacted, issued, promulgated,
enforced or entered any order, executive order, stay, decree, judgment or
injunction or statute, rule, regulation which is in effect and which has the
effect of making the Transaction illegal or otherwise prohibiting

 

33

 

 


--------------------------------------------------------------------------------



 

consummation of the Transaction.

 

Section 7.02 Additional Conditions to Obligations of Buyer. The obligations of
Buyer to effect the Transaction are subject to the satisfaction of each of the
following conditions, any of which may be waived in writing exclusively by
Buyer:

 

(a)        Representations and Warranties. The representations and warranties of
Company and Sellers set forth in this Agreement shall be true and correct as of
the date of this Agreement and (except to the extent such representations and
warranties speak as of an earlier date) as of the Closing Date as though made on
and as of the Closing Date, except (i) for changes contemplated by this
Agreement and (ii) in the case of representations and warranties of the Company
that are not qualified as to materiality, where the failures to be true and
correct, individually or in the aggregate, have not had and are not reasonably
likely to have a Company Material Adverse Effect or a material adverse effect
upon the consummation of the transactions contemplated hereby; and Buyer shall
have received a certificate signed on behalf of Company by the chief executive
officer and the chief financial officer of Company to such effect.

 

(b)        Performance of Obligations of Company. Company shall have performed
in all material respects all obligations required to be performed by it under
this Agreement at or prior to the Closing Date; and Buyer shall have received a
certificate signed on behalf of Company by the chief executive officer and the
chief financial officer of Company to such effect.

 

(c)        Delivery and Review of Company Disclosure Schedule. Within fifteen
(15) days after delivery to Buyer of the Company Disclosure Schedule and all due
diligence documents hereto requested pursuant to Section 6.04, including, but
not limited to, the documents requested in Buyer’s Preliminary Information
Request to Company (such 15-day period, the “Buyer Due Diligence Period”), Buyer
shall notify Company of any objections thereto. If Buyer does not notify Company
of any objection to the content of the Company Disclosure Schedule within the
Buyer Due Diligence Period, the Company Disclosure Schedule shall be deemed to
be acceptable and shall become a part of this Agreement. If the Buyer notifies
Company of one or more objections to the content of the Company Disclosure
Schedule within such period, the parties will work together in good faith for a
period of five (5) business days to resolve the differences, and the Buyer Due
Diligence Period shall be deemed to continue through such five (5) business day
period. If the parties are able to resolve the differences, the Company
Disclosure Schedule as so agreed will become a part of this Agreement, and the
Buyer Due Diligence Period shall terminate. If, despite a good faith effort by
the Buyer to resolve any differences, the parties are unable to resolve such
differences by the end of the five (5) business day period, the Buyer shall have
the option, in its sole and absolute discretion, to terminate this Agreement,
and, to the extent that there has been no breach of this Agreement by the Buyer,
the Buyer shall not have any liability or obligation to the Company in respect
of this Agreement.

 

Section 7.03 Additional Conditions to Obligations of Company. The obligation of
Company to effect the Transaction is subject to the satisfaction of each of the
following conditions, any of which may be waived in writing exclusively by
Company:

 

34

 

 


--------------------------------------------------------------------------------



 

 

(a)         Representations and Warranties. The representations and warranties
of Buyer set forth in this Agreement shall be true and correct as of the date of
this Agreement and (except to the extent such representations speak as of an
earlier date) as of the Closing Date as though made on and as of the Closing
Date, except (i) for changes contemplated by this Agreement and (ii) in the case
of representations and warranties that are not qualified as to materiality,
where the failures to be true and correct, individually or in the aggregate,
have not had and are not reasonably likely to have a Buyer Material Adverse
Effect or a material adverse effect upon the consummation of the transactions
contemplated hereby; and Company shall have received a certificate signed on
behalf of Buyer by the chief executive officer and the chief financial officer
of Buyer to such effect.

 

(b)        Performance of Obligations of Buyer. Buyer shall have performed in
all material respects all obligations required to be performed by them under
this Agreement at or prior to the Closing Date, and Company shall have received
a certificate signed on behalf of Buyer by the chief executive officer and the
chief financial officer of Buyer to such effect.

 

(c)        Review of Buyer Disclosure Documents. Within fifteen (15) days after
the date of this Agreement (such 15-day period, the “Company Due Diligence
Period”), Company shall notify Buyer of any objections to the content of:
documents heretofore received by Company’s counsel, or Buyer’s filings available
on the SEC web site (“Buyer Disclosure Documents”). If Company does not notify
Buyer of any objection to the content of the Buyer Disclosure Documents within
the Company Due Diligence Period, the Buyer Disclosure Documents shall be deemed
to be acceptable and shall become a part of this Agreement. If Company notifies
Buyer of one or more objections to the content of the Buyer Disclosure Documents
within such period, the parties will work together in good faith for a period of
five (5) business days to resolve the differences, and the Company Due Diligence
Period shall be deemed to continue through such five (5) business day period. If
the parties are able to resolve the differences, the Buyer Disclosure Documents
as so agreed will become a part of this Agreement, and the Company Due Diligence
Period shall terminate. If, despite a good faith effort by the Company to
resolve any differences, the parties are unable to resolve such differences by
the end of the five (5) business day period, Company shall have the option, in
its sole and absolute discretion, to terminate this Agreement, and, to the
extent that there has been no breach of this Agreement by Company, Company shall
not have any liability or obligation to Buyer in respect of this Agreement.

 

ARTICLE VIII

 

TERMINATION AND AMENDMENT

 

Section 8.01 Termination. This Agreement may be terminated at any time prior to
the Effective Time by written notice by the terminating party to the other
party), whether before or after approval of the matters presented in connection
with the Transaction by the stockholders of Company or Buyer:

 

(a)

by mutual written consent of Buyer and Company; or

 

 

35

 

 


--------------------------------------------------------------------------------



 

 

(b)        by either Buyer or Company if, without fault on the part of the party
seeking termination, the Transaction shall not have been consummated by December
31, 2006; or

(c)         by either Buyer or Company if a court of competent jurisdiction or
other Governmental Entity shall have issued a nonappealable final order, decree
or ruling or taken any other nonappealable final action, in each case having the
effect of permanently restraining, enjoining or otherwise prohibiting the
Transaction; or

(d)         by Buyer, if, the requisite vote of the stockholders of Company in
favor of this Agreement and the Transaction shall not have been obtained; or by
Company if, the requisite vote of the stockholders of Buyer in favor of the
Buyer Voting Proposals shall not have been obtained; or

 

(e)         by Buyer or Company, if there has been a breach of any
representation, warranty, covenant or agreement on the part of the other party
set forth in this Agreement, any of which breaches (i) causes the conditions set
forth in Section 7.02(a) or (b) (in the case of termination by Buyer) or 7.03(a)
or (b) (in the case of termination by Company) not to be satisfied, and (ii)
shall not have been cured within 20 business days following receipt by the
breaching party of written notice of such breach from the other party; or

 

(f)          by Buyer, if, despite a good faith effort by the Buyer to resolve
any differences with respect to the Company Disclosure Schedule, the parties are
unable to resolve a dispute with respect to the Company Disclosure Schedule
during the Buyer Due Diligence Period and the terms and conditions for
termination pursuant to Section 7.02(c) are satisfied;

 

(g)        by Company, if, despite a good faith effort by the Company to resolve
any differences with respect to the Buyer Disclosure Documents, the parties are
unable to resolve a dispute with respect to the Buyer Disclosure Documents
during the Company Due Diligence Period and the terms and conditions for
termination pursuant to Section 7.03(c) are satisfied.

 

Section 8.02 Effect of Termination. In the event of termination of this
Agreement as provided in Section 8.01, this Agreement shall immediately become
void; provided, that no such termination shall limit or otherwise relieve the
liability of any party for any breach of this Agreement.

 

Section 8.03 Amendment. This Agreement may be amended by the parties hereto, by
action taken or authorized by their respective Boards of Directors, at any time
before or after approval of the matters presented in connection with the
Transaction by the stockholders of Company or of Buyer, but, after any such
approval, no amendment shall be made which by law requires further approval by
such stockholders without such further approval. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
parties hereto.

 

 

36

 

 


--------------------------------------------------------------------------------



 

Section 8.04 Extension; Waiver. At any time prior to the Effective Time, the
parties hereto, by action taken or authorized by their respective Boards of
Directors, may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01 Nonsurvival of Representations, Warranties and Agreements. None of
the representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement, shall survive the Effective
Time, except for the agreements contained in Sections 1.07, 1.08, 6.02, 6.03,
6.07, 6.09, 6.10 and this Article IX.

 

Section 9.02 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (which is
confirmed), sent by nationally recognized delivery service, or mailed by
registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address for a party as the party shall
specify by like notice):

 

(a)

if to Buyer, to

 

Murray United Development Corp.

P.O. Box 669

Huntington, NY 11743

Attn: Anthony Campo

Chairman

Telecopy: (___) ______

 

with a copy to:

 

Mintz & Fraade, P.C.

 

488 Madison Avenue, Suite 1100

 

New York, NY 10022

 

 

Attn: Alan P. Fraade, Esq.

 

 

Telecopy (212) 486-0701

 

(b)

if to Company, to

 

 

American Metal Technology Group

633 W. 5th Street, 26th Floor

 

37

 

 


--------------------------------------------------------------------------------



 

 

Los Angeles, CA 90071

Telecopy: (213) 226-4315

 

with a copy to:

 

The O’Neal Law Firm, P.C.

17100 E. Shea Boulevard,

Suite 400-D

Fountain Hills, AZ 85268

Attn: William D. O’Neal Telecopy: (480) 816-9241

 

(c)

if to Sellers, to

 

American Metal Technology Group

633 W. 5th Street, 26th Floor

Los Angeles, CA 90071

Telecopy: (213) 226-4315

 

with a copy to:

 

The O’Neal Law Firm, P.C.

17100 E. Shea Boulevard,

Suite 400-D

Fountain Hills, AZ 85268

Attn: William D. O’Neal Telecopy: (480) 816-9241

 

Section 9.03 Interpretation. When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words "include,"
"includes" or "including" are used in this Agreement they shall be deemed to be
followed by the words "without limitation." The phrase "made available" in this
Agreement shall mean that the information referred to has been made available if
requested by the party to whom such information is to be made available. The
phrases "the date of this Agreement," "the date hereof," and terms of similar
import, unless the context otherwise requires, shall be deemed to refer to
November 1, 2006.

 

Section 9.04 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Facsimile signatures hereon shall
have the same effect as original signatures.

 

 

38

 

 


--------------------------------------------------------------------------------



 

 

Section 9.05 Entire Agreement; No Third Party Beneficiaries. This Agreement
(including the documents and the instruments referred to herein) (a) constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, and (b) except as provided in Sections 1.03, 6.09 and 6.10, is not
intended to confer upon any person other than the parties hereto any rights or
remedies hereunder; Each party hereto agrees that, except for the
representations and warranties contained in this Agreement, neither the Sellers
nor Company nor Buyer makes any other representations or warranties, and each
hereby disclaims any other representations and warranties made by itself or any
of its officers, directors, employees, agents, financial and legal advisors or
other representatives, with respect to the execution and delivery of this
Agreement or the transactions contemplated hereby, notwithstanding the delivery
or disclosure to the others or the others’ representatives of any documentation
or other information with respect to any one or more of the foregoing.

Section 9.06 Governing Law; Arbitration. This Agreement shall, in accordance
with Section 5-1401 of the General Obligations Law of New York, in all respects
be construed, governed, applied and enforced under the internal laws of the
State of New York without giving effect to the principles of conflicts of laws
and be deemed to be an agreement entered into in the State of New York and made
pursuant to the laws of the State of New York. The parties agree that they shall
be deemed to have agreed to binding arbitration in New York, New York, with
respect to the entire subject matter of any and all disputes relating to or
arising under this Agreement including, but not limited to, the specific matters
or disputes as to which arbitration has been expressly provided for by other
provisions of this Agreement. Any such arbitration shall be by a panel of three
arbitrators and pursuant to the commercial rules then existing of the American
Arbitration Association in the State of New York, County of New York. In all
such arbitrations, judgment upon the arbitration award may be entered in any
court having jurisdiction. The parties agree, further, that the prevailing party
in any such arbitration as determined by the arbitrators shall be entitled to
such costs and attorney's fees, if any, in connection with such arbitration as
may be awarded by the arbitrators. In connection with the arbitrators’
determination for the purpose of which party, if any, is the prevailing party,
they shall take into account all of the factors and circumstances including,
without limitation, the relief sought, and by whom, and the relief, if any,
awarded, and to whom. In addition, and notwithstanding the foregoing sentence, a
party shall not be deemed to be the prevailing party in a claim seeking monetary
damages, unless the amount of the arbitration award exceeds the amount offered
in a legally binding writing by the other party by fifteen percent (15%) or
more. For example, if the party initiating arbitration (“A”) seeks an award of
$100,000 plus costs and expenses, the other party (“B”) has offered A $50,000 in
a legally binding written offer prior to the commencement of the arbitration
proceeding, and the arbitration panel awards any amount less than $57,500 to A,
the panel should determine that B has “prevailed”. The parties specifically
designate the state and federal courts in the City of New York, State of New
York as properly having jurisdiction for any proceeding to confirm and enter
judgment upon any such arbitration award. The parties hereby consent to and
submit to personal jurisdiction over each of them by the Courts of the State of
New York in any action or proceeding, waive personal service of any and all
process, and specifically consent that in any such action or proceeding, any
service of process may be effectuated upon any of them by certified mail, return
receipt requested, in accordance with this Section 9.06.



 

39

 

 


--------------------------------------------------------------------------------



 

 

Section 9.07 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.

 

IN WITNESS WHEREOF, Buyer, Company and Sellers have caused this Agreement to be
signed by their respective officers thereunto duly authorized as of the date
first written above.

 

 

 

MURRAY UNITED DEVELOPMENT CORP., a Delaware Corporation

 

 

By: /s/ Anthony S. Campo____________

 

Name: Anthony S. Campo

 

 

Title: Secretary

 

 

 

AMERICAN METAL TECHNOLOGY GROUP, a Nevada Corporation

 

 

By: /s/ Chen Gao___________________

 

Name: Chen Gao

 

Title: CEO

 

40

 

 


--------------------------------------------------------------------------------



 

 

Exhibit “A”

Name

Shares

Address

 

 

 

 

 

1

Richard Lui

50,000

633 W. 5th Street, 26th Floor, Los Angeles, CA 91701

2

Mui Hoo Lui Chung

475,000

Flat C, 17/F, Block 8, Banyan Garden, 863 Lai Chi Kok Road, Kowloon, Hong Kong

3

Ruilin Ding

475,000

209 W. Grand Ave #2, Alhambra, CA 91801

4

Chen Gao

2,036,076

No. 8, 3rd Door, 11th Floor, Liu Pu Keng, West District, Beijing, China

5

Mei Si Gao

495,261

No. 601, 1st Door, 14th Floor, ShuangYu Shu Bei Li, Haidian District, Beijing,
China

6

Ran Song

495,261

No. 601, 1st Door, 14th Floor, Shuang Yu Shu Bei Li, Haidian District, Beijing,
China

7

Jian Xin Xu

495,261

No. 5, 21st Building, Nanying Fang Water and Power Department Dormitory, West
District, Beijing, China

8

Meng Xu

495,261

No. 8, 3rd Door, 11th Floor, Liu Pu Keng, West District, Beijing, China

9

Ya Ni Gao

110,058

No. 7, Weishu Street, Haidian District, Beijing, China

10

Ying Pan

495,261

No. 7, Weishu Street, Haidian District, Beijing, China

11

Xin Yan Yuan

1,540,813

No. 401, 3rd Door, 13th Floor, High Energy Dept Dormitory, Shijiangshan,
Beijing, China

12

Hang Yuan

275,145

No. 601, 3rd Door, 42th Floor, GuanZhuangDongLi, Chaoyang District, Beijing,
China

13

Xin Min Yuan

495,261

No. 502, 1st Door, 40th Floor, GuanZhuangDongLi, Chaoyang District, Beijing,
China

14

Xin Jian Yuan

495,261

No. 601, 3rd Door, 42th Floor, GuanZhuangDongLi, Chaoyang District, Beijing,
China

15

Xiao Jie Guo

528,279

No. 905, 1st Floor, Qingnian Lake, East District, Beijing, China

16

Wei Li (2)

22,012

No. 031-02 Yongshengli, Front District, Yingkou city, Liaoning, China

17

Zhen Bang Song

550,290

No. 601, 1st Door, 14th Floor, Shuang Yu Shu Bei Li, Haidian District, Beijing,
China

18

Zhong Min Li

55,029

No. 7, 31st Floor, HeishanxiaoLou, Mentougou, Haidian District, Beijing, China

19

Jing Zhao

38,520

No. 501, 6th Floor, Building 12, Jingouhe Rd, Haidian District, Beijing, China

20

Wei Li (3)

27,515

No. 212, 3rd Floor, Water and Heat No. 2 Factory Dormitory, Qinghe, Haidian
District, Beijing, China

21

Xiu Hua Liu

27,515

No. 77, 1st Door, Apt 114, Banbidian, Haidian District, Beijing, China

22

Bing Lu

27,515

No. 6 Building, Apt 707 Jianwai Guanghui Li, Chaoyang District,Beijing, China

23

Jun Li

16,509

No. 101, 1st Floor, No. 6 Building Apt 101, Suzhou Hutong, East District,
Beijing, China

24

Wen Ge Ren

27,515

No. 53, Liuniangfu, Shijingshan, Beijing, China

25

Wei Li

55,029

No. 205, Youqi 8th Floor, West District, Beijing, China

26

Han Zhang

11,006

No. Jia 3, Building 427, Unit 12, Hongshankou, Haidian District, Beijing, China



 


--------------------------------------------------------------------------------



 

 

 

27

Xue Min Yang

27,515

No. 501, 15 Building, Muoshikou Nanli, Shijingshan, Beijing, China

 

28

Hong Jin Zhang

5,503

Changhe Xingzheng Town, Desheng Valley, Wuwei County, Fuwu region, Anhui, China

 

29

Ying Qiang Li

3,852

Liuqiao Town, Wangdian Valley, Huaiyang County, Henan, China

 

30

Shi You Liu

1,651

Liuqiao Town, Wangdian Valley, Huaiyang County, Henan, China

 

31

Hong Wei Liu

27,515

No. 503, Building 4, Unit 1, Keyan Building, Jinding St. Shijingshan, Beijing,
China

 

32

Yong Xiu Yan

5,503

No. 1, Nanheyan, Pingguo Yuan, Shijingshan District, Beijing, China

 

33

Shang Min He

5,503

Youfangzhuang Town, Shaji Valley, Lucheng County, Heinan, China

 

34

Xiao Yan Li

44,023

No. 5, Unit 2, Buidling 5, West Street, Dingfu Zhuang, Chaoyang District,
Beijing, China

35

Yan Wu Xu

55,029

No. 602, 3rd Door, Building 225, Muofangbeili, Chaoyang District, Beijing, China

36

Wen Yong Ma

2,751

Family Center, Meikuang Er Gong District, Dongniuma Si, Shaodong, Hunan, China

37

Xin Fa Li

2,751

No. 5 Maopingtou Town, Yanquan Valley, Yizhang County, Heinan, China

38

Sheng Jie He

2,751

Youfangzhuang Town, Shaji Valley, Lucheng County, Henan, China

39

Shih Kung Ho

120,000

716 Da Dun Road, 14-1, Tai chung, Taiwan

TOTAL

 

10,120,000







 

 

 

 

 